Exhibit 10.2

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

Execution Copy

 

COLLABORATION AGREEMENT

 

BY AND BETWEEN

 

MOMENTA PHARMACEUTICALS, INC.

 

AND

 

MYLAN IRELAND LIMITED,

 

DATED AS

 

OF JANUARY 8, 2016

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article 1. DEFINITIONS

3

 

 

Article 2. DEVELOPMENT, MANUFACTURE AND COMMERCIALIZATION OF THE PRODUCTS

18

 

 

Article 3. GOVERNANCE

24

 

 

Article 4. FINANCIAL TERMS

31

 

 

Article 5. INTELLECTUAL PROPERTY AND LITIGATION

38

 

 

Article 6. LICENSES AND EXCLUSIVITY

43

 

 

Article 7. CONFIDENTIAL INFORMATION

46

 

 

Article 8. INDEMNIFICATION AND LIMITATION OF LIABILITY

48

 

 

Article 9. EXPORT

50

 

 

Article 10. TERM AND TERMINATION

51

 

 

Article 11. REPRESENTATIONS, WARRANTIES AND COVENANTS

58

 

 

Article 12. MISCELLANEOUS

62

 

2

--------------------------------------------------------------------------------


 

COLLABORATION AGREEMENT

 

This Collaboration Agreement (the “Agreement”), executed as of January 8, 2016
(the “Execution Date”), is made by and between Momenta Pharmaceuticals, Inc., a
Delaware corporation (“Momenta”), with a principal place of business at 675 West
Kendall Street, Cambridge, Massachusetts 02142, and Mylan Ireland Limited, a
limited company organized under the laws of Ireland (“Mylan”), with a principal
place of business at South Bank House, Barrow Street, 6th Floor, Dublin
4, Ireland.  Momenta and Mylan may each be referred to individually as a “Party”
or, collectively, the “Parties”.

 

RECITALS

 

The Parties desire to collaborate with respect to the development, manufacture
and commercialization of a portfolio of biosimilar versions of certain reference
brand biologic products, as described below.

 

In consideration of the premises set forth above and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Momenta and Mylan agree as follows:

 

ARTICLE 1.
DEFINITIONS

 

The capitalized terms used in this Agreement (other than the headings of the
Sections or Articles) have the following meanings set forth in this Article 1,
or, if not listed in this Article 1, the meanings as designated in the text of
this Agreement.

 

1.1          “Abatacept Innovator” means Bristol-Myers Squibb Company and [***].

 

1.2          “Accounting Standards” means GAAP, consistently applied by the
applicable Party.

 

1.3          “Additional Clinical Trial” means a controlled clinical trial of a
Product in human patients to generate safety, efficacy or clinical
immunogenicity data to demonstrate that such Product is highly similar to its
Reference Product and to demonstrate safety, purity, and potency of such
Product, in the proposed therapeutic indication, which information is sufficient
to support the filing for Regulatory Approval under Section 351(k) of the PHS
Act, or corresponding laws or their implementing regulations in other countries
within the Territory.  For clarity, an Additional Clinical Trial may be
conducted using a single dose or regimen or multiple doses or regimens, as
appropriate, and such Additional Clinical Trial may be conducted at multiple
centers.  The Additional Clinical Trial shall be designed to be a pivotal study
or, when appropriate outside the United States, a Phase 3 clinical trial, for
such Product.

 

1.4          “Additional Development Activity” has the meaning set forth in
Section 2.2(b).

 

1.5          “Affiliate” means, with respect to a Person any Person that
controls, is controlled by, or is under common control with such Person, for so
long as such control exists.  For purposes of the foregoing sentence, “control”
means: (a) to possess, directly or indirectly, the

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

3

--------------------------------------------------------------------------------


 

power to direct affirmatively the management and policies of such Person,
whether through ownership of voting securities or by contract relating to voting
rights or corporate governance; (b) in the case of corporate entities, direct or
indirect ownership of at least fifty percent (50%) of the stock or shares having
the right to vote for the election of directors; or (c) in the case of
non-corporate entities, direct or indirect ownership of at least fifty percent
(50%) of the equity interest with the power to direct the management and
policies of such non-corporate entities, or in each case (a) and (b) such lesser
percentage which is the maximum allowed to be owned by a foreign corporation in
a particular jurisdiction.

 

1.6          “[***] Innovator” means [***] and [***] with respect to [***], and
[***].

 

1.7          “Allocable Legal Expense Share” means with respect to each Product,
fifty percent (50%) for Momenta and fifty percent (50%) for Mylan.

 

1.8          “Applicable Law” means all applicable provisions of any and all
federal, national, state, provincial, and local statutes, laws, rules,
regulations, administrative codes, ordinances, decrees, orders, decisions,
injunctions, awards, judgments, permits and licenses of or from any governmental
authorities (including Regulatory Authorities) relating to or governing a
Party’s obligations and rights under this Agreement.

 

1.9          “Approval Batch” means any validation, confirmation or scale-up
batch of Product manufactured in support of Regulatory Approval.

 

1.10        “Biosimilar” means, with respect to a reference brand biologic
product, a [***] that is: (a) [***]; and (b) [***]; and (c) [***].

 

1.11        “Biological Entity” means each of: (a) the fusion protein abatacept;
(b) the [***]; (c) the [***]; (d) the [***]; (e) the [***]; and (f) the [***],
in each case [***], along with [***].

 

1.12        “BLA” means a Biologics License Application filed pursuant to the
requirements of the FDA under Section 351(k) of the PHS Act and 12 C.F.R.,
Section 601.2, to obtain Regulatory Approval for a Product in the United States,
or the equivalent application or filing in another country (as applicable).

 

1.13        “BPCI Act” means the Biologics Price Competition and Innovation Act
of 2009 within the Patient Protection and Affordable Care Act, signed into law
in March 2010, and as may be subsequently amended.

 

1.14        “Business Day” means any day other than a: (a) Saturday or Sunday;
(b) day that is a recognized national holiday in the U.S.; or (c) day that
commercial banks are authorized to close under the Applicable Laws of, or are in
fact closed in, the Commonwealth of Massachusetts or State of New York.

 

1.15        “Calendar Quarter” means each of the three (3) month periods ending
March 31, June 30, September 30 and December 31; provided, however, that:
(a) the first Calendar Quarter of the Term shall extend from the Effective Date
to the end of the first complete Calendar Quarter thereafter; and (b) the last
Calendar Quarter shall extend from the beginning of the Calendar Quarter in
which this Agreement expires or terminates until the effective date of such
expiration or termination.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

4

--------------------------------------------------------------------------------


 

1.16        “Calendar Year” means: (a) for the first Calendar Year of the Term,
the period beginning on the Effective Date and ending on December 31, 2016;
(b) for each Calendar Year of the Term thereafter, each successive period
beginning on January 1 and ending twelve (12) consecutive calendar months later
on December 31; and (c) for the last Calendar Year of the Term, the period
beginning on January 1 of the Calendar Year in which the Agreement expires or
terminates and ending on the effective date of expiration or termination of this
Agreement.

 

1.17        “Claims” means, collectively, any and all Third Party demands,
claims, actions and proceedings (whether criminal or civil, in contract, tort or
otherwise).

 

1.18        “Clinical Development” means any and all Development activities to
be conducted in humans related to or in furtherance of Regulatory Approval,
including all clinical trials and any such post-approval regulatory commitments,
or Post-Approval Clinical Trials.  The Clinical Development activities to be
performed as part of the Collaboration shall be as described in the applicable
Product Work Plan.

 

1.19        “Collaboration” means the Development, Manufacturing and
Commercialization of, and the conduct of the relevant Legal Activities with
respect to, the Products in the relevant countries in the Territory, under this
Agreement as described herein and the applicable Product Work Plans.

 

1.20        “Collaboration Intellectual Property” means all Collaboration
Know-How and Collaboration Patent Rights.  Collaboration Intellectual Property
shall exclude Momenta Intellectual Property and Mylan Intellectual Property.

 

1.21        “Collaboration Know-How” means Know-How [***].  Collaboration
Know-How shall exclude [***].

 

1.22        “Collaboration Patent Rights” means Patent Rights [***]. 
Collaboration Patent Rights shall exclude [***].

 

1.23        “Commercialize” “Commercialization” and “Commercialization
Activities” means all activities of using, marketing, promoting, distributing,
importing, offering for sale or selling a Product related to the Launch and
commercialization of such Product in the respective countries of the Territory. 
Such Commercialization Activities may include activities with respect to a
Product that are directed to: [***].  For avoidance of doubt, [***] above sets
forth examples of activities that may constitute “Commercialization Activities”
rather than a list of activities required to be performed by a Party or limiting
the activities that would constitute Commercialization.  The Commercialization
Activities to be performed as part of the Collaboration for any specific Product
shall be as described in the applicable Commercialization Plan.

 

1.24        “Commercialization Expenses” means, with respect to a Product, the
[***] costs [***] related to Commercialization and [***], in connection with
Commercialization of such Product [***], as determined [***].  For clarity, a
Product’s Commercialization Expenses excludes the [***] for such Product and
includes the [***] costs [***], and the [***].  Commercialization Expenses also
include [***] associated with [***] and other [***].

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

5

--------------------------------------------------------------------------------


 

1.25        “Commercialization Plan” shall be a component of each Product Work
Plan as further described at Section 2.1(c) herein.

 

1.26        “Commercial Scale” means the scale of a chemical or biological
process for the Manufacture of a Product in sufficient quantities to support the
projected supply requirements for the marketed Product as of the First
Commercial Sale of such Product.  Commercial Scale, as it relates to a Product,
shall, as appropriate, be further defined in the applicable Product Work Plan.

 

1.27        “Commercially Reasonable Efforts” means, with respect to the
performing Party, the carrying out of obligations of such Party in a diligent
and expeditious manner as is commonly practiced in the pharmaceutical industry,
including the allocation of a commercially reasonable level of personnel and
financial resources, consistent with (and not materially less than) such level
of resources and efforts that an established pharmaceutical company typically
devotes to products of similar market potential at a similar stage of
development or commercialization in its product lifecycle, [***].

 

1.28        “Competing Product” means, with respect to any Product: (a) [***];
(b) [***].  For example, a Competing Product [***] M834 would be [***] Orencia®,
[***] Orencia®, [***] protein [***] abatacept.

 

1.29        [***] means [***], which may include: (a) [***]; (b) [***];
(c) [***]; or (d) [***].

 

1.30        “Confidential Information” means: (a) all proprietary information
and materials, patentable or otherwise, of a Party which is disclosed by or on
behalf of such Party to the other Party or its representatives pursuant to and
in contemplation of this Agreement, including, without limitation, biological or
chemical substances, formulations, techniques, methodology, equipment, data,
reports, Know-How, sources of supply, patent positioning, business plans and
financial information; and (b) any other information designated by the
disclosing Party to the other Party in writing as confidential or proprietary,
whether or not related to making, using or selling a Product.  Notwithstanding
the foregoing, the term ‘Confidential Information’ shall not include
information: (w) which is or becomes generally available to the public other
than as a result of disclosure thereof by the receiving Party; (x) which is
lawfully received by the receiving Party on a non-confidential basis from a
Third Party that is not, to the receiving Party’s knowledge, itself under any
obligation of confidentiality or nondisclosure to the disclosing Party or any
other Person with respect to such information; (y) which is already known to the
receiving Party at the time of disclosure by the disclosing Party; or (z) which
can be shown by the receiving Party to have been independently developed by the
receiving Party without use of or reference to the disclosing Party’s
Confidential Information.

 

1.31        “Control” means, with respect to any Patent Rights or any item of
Know-How, the possession, whether by ownership or license (other than licensed
by one Party to the other Party pursuant to this Agreement), by a Party or any
of its Affiliates of the ability to grant access, a license or a sublicense as
provided in this Agreement under such item or right without: (a) violating the
terms of any agreement or other arrangement with, or any legal rights of, any
Third Party; (b) violating the terms of any agreement to which such Party or its
Affiliate is a party; or (c) requiring the consent of any Third Party.  For
clarity, any such Patent Rights or item of Know-How [***].

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

6

--------------------------------------------------------------------------------


 

1.32        “Cost of Goods Sold” or “COGS” means: (a) with respect to Product
that is Manufactured by a Party or its Affiliates, the Manufacturing Cost of
such Product; and (b) with respect to Product purchased by a Party or its
Affiliates from a Third Party, such Party or its Affiliate’s [***] cost of
acquisition [***], together in the case of (a) and (b) with: (i) [***]
(ii) [***], and together in the case of (b) [***], including [***].  For
clarity, COGS shall include [***].  If [***].

 

1.33        “Covers” means: (a) with respect to Know-How, that the making,
using, selling or offering for sale of a given molecule, product, or item would
require the use of such Know-How; and (b) with respect to Patent Rights, that
the making, using, selling, offering for sale, or importation of a given
molecule, product, or item would infringe a Valid Claim of such Patent Rights
(in the absence of ownership of, or a license under, such Patent Rights).

 

1.34        “[***] Innovator” means [***] and [***] or [***].

 

1.35        “Develop”, “Development” and “Development Activities” means with
respect to a Product, all activities either related to or in furtherance of the
creation or scientific or technical improvement of such Product, or that are
necessary or useful to obtain Regulatory Approval of such Product, whether such
activities are conducted prior to the filing of an application for Regulatory
Approval of such Product in any country in the Territory or thereafter. 
Development Activities may include: [***].  For avoidance of doubt, [***] above
set forth examples of activities that would constitute “Development Activities”
rather than a list of activities required to be performed by a Party or limiting
activities to be performed by a Party.  The Development Activities to be
performed as part of the Collaboration for any specific Product shall be as
described in the applicable Product Work Plan.

 

1.36        “Development Expenses” means, with respect to a Product, the costs
[***], including [***] in connection with the Development of such Product in
accordance with the relevant Product Work Plan, as determined [***].  For
clarity, Development Expenses shall include all [***] as well as [***].

 

1.37        “Divest” or “Divestiture” means, with respect to any Competing
Product: (a) the sale, exclusive license or other transfer of all of the right,
title and interest in and to such Competing Product in the applicable
country(ies) in the Territory, including all technology, intellectual property
and other assets relating solely thereto, to an independent Third Party, without
the retention or reservation of any rights, license or interest (other than
solely an economic interest and, in the event of a termination, customary
residual rights) in such Competing Product with respect to the applicable
country(ies) in the Territory; or (b) the shutdown of activities related to the
Competing Product in the applicable country(ies) in the Territory such that no
technology, intellectual property or other asset relating thereto is used by the
applicable Party or its Affiliates and delivery of written confirmation from
such Party to the other Party that the Divesting Party and its Affiliates
covenant not to use any technology, intellectual property and assets solely
relating to such Competing Product in the applicable country(ies) in the
Territory during the Term.

 

1.38        “Dollars” or “$” means the legal tender of the United States.

 

1.39        “[***] Innovator” means [***] and [***] and [***].

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

7

--------------------------------------------------------------------------------


 

1.40        “Effective Date” means the HSR Clearance Date, as defined in
Section 12.12.

 

1.41        “EMA” or “European Medicines Agency” means the European Union agency
for the evaluation of medicinal products, or any successor entity thereto.

 

1.42        “Enforcement Litigation” shall have the meaning set forth at
Section 5.4(b).

 

1.43        “EU” means the European Union.

 

1.44        “Fault” means, with respect to a Party: (a) the breach of this
Agreement by such Party, including a breach of a Party’s representations or
warranties under Article 11; (b) the violation of Applicable Law in the
performance of the Collaboration; or (c) the (i) negligence or gross negligence;
(ii) willful misconduct; (iii) intentional misrepresentation; (iv) recklessness;
or (v) fraud of or by such Party, in each case ((i) - (v)) in the Development or
Manufacture for, or Commercialization in, the Territory of a Product or
otherwise in the performance of any other rights or obligations under this
Agreement.

 

1.45        “FDA” or “Food and Drug Administration” means the U.S. Food and Drug
Administration, or any successor entity thereto.

 

1.46        “Field” means use for all therapeutic indications in humans.

 

1.47        “Final Legal Clearance” means with respect to [***]: (a) [***]
(b) [***] or (c) [***]  provided however that [***].

 

1.48        “First Commercial Sale” means, with respect to any Product, the
first sale of such Product by a Party, its Sublicensee or any of their
respective Affiliates to a Third Party following receipt of Regulatory Approval
of such Product in the country of sale.

 

1.49        “FTE” means the equivalent of the work of one (1) employee full-time
for one (1) year (consisting of a total of [***] per year, or such other number
as may be agreed by the JSC) on or directly related to the Collaboration.  Any
individual who devotes less than [***] per year (or such other number as may be
agreed by the JSC) shall be treated as an FTE on a pro-rata basis upon the
actual number of hours worked divided by [***] (or such other number as may be
agreed by the JSC).  Unless modified by the JSC, the [***].

 

1.50        “FTE Costs” means the actual fully burdened cost per FTE on an
annual basis [***].

 

1.51        “GAAP” means U.S. Generally Accepted Accounting Principles.

 

1.52        “GMP” or “Good Manufacturing Practice” means the current good
manufacturing practice regulations of the FDA, including as described in the
U.S. Code of Federal Regulations, Parts 210, 211, 601, and 606, or any
applicable corresponding foreign regulations or their respective successor
regulations.

 

1.53        “Hold Separate Transaction” means any “hold separate” transaction
(whether through the establishment of a trust or otherwise) involving the
proposed sale of a Competing

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

8

--------------------------------------------------------------------------------


 

Product in the applicable country(ies) in the Territory pursuant to an agreement
with any governmental authority responsible for antitrust laws.

 

1.54        “IND” means: (a) an Investigational New Drug Application as defined
in the United States Food, Drug and Cosmetic Act and applicable regulations
promulgated thereunder by the FDA, including 21 C.F.R., part 312; or (b) a
Clinical Trial Application or equivalent application in the EU, the filing of
which is necessary to commence clinical testing of a pharmaceutical product in
humans in a particular jurisdiction.

 

1.55        “IND Acceptance” means, with respect to a Product, the earlier to
occur of the date that: (a) written notice of a waiver of, or exemption from,
the need to file an IND is received by a Party from the applicable Regulatory
Authority and such waiver or exemption becomes effective, in each case either in
the U.S. or the EU; or (b) authorization is obtained from the applicable
Regulatory Authority in the U.S. or the EU to initiate dosing in humans, based
on such Regulatory Authority’s review of analytical data comparing such Product
to the Reference Product, which in the U.S. means: (i) thirty (30) days after
FDA receives the IND, unless FDA notifies the sponsor that the investigations
described in the IND are subject to a clinical hold; or (ii) on written
notification by FDA that the clinical investigations in the IND may begin.  For
avoidance of doubt, the written notice referred to in subsection (a) above may
be in the form of a letter from the relevant Regulatory Authority approving the
development plan of the Parties that does not require human clinical trials as
adequate to support Regulatory Approval of the applicable Product or an actual
written waiver of an IND.

 

1.56        “Initial Clinical Trial” means a human clinical trial of a Product
(as required by the applicable Regulatory Authority) conducted to generate
pharmacokinetic and pharmacodynamic (if relevant pharmacodynamic measures exist)
data that is comparative to the applicable Reference Product, for purposes of
supporting an application for Regulatory Approval under Section 351(k) of the
PHS Act, or equivalent in other countries within the Territory.  The Initial
Clinical Trial shall be designed to be a Phase 1 clinical trial for such Product
but may also include additional features that could facilitate a waiver or
targeting of the Additional Clinical Trial.

 

1.57        “Initial Press Releases” shall have the meaning set forth at
Section 7.2 herein.

 

1.58        “Innovator” means the Abatacept Innovator, the [***] Innovator, the
[***] Innovator, the [***] Innovator, the [***] Innovator, or the [***]
Innovator, as applicable.

 

1.59        “[***] Innovator” means [***] and [***].

 

1.60        “Joint Steering Committee” or “JSC” shall have the meaning set forth
in Section 3.1.

 

1.61        “Know-How” means information and materials, including, without
limitation, ideas, concepts, discoveries, inventions, developments,
improvements, know-how, expertise, trade secrets, designs, devices, equipment,
process conditions, physical materials (including chemical or biological
materials), production processes and designs, specifications, computer programs,
formulas, techniques, methods, procedures, assay systems and applications,
experimental results, data (including, without limitation, analytical,
toxicological,

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

9

--------------------------------------------------------------------------------


 

pharmacological, clinical, bioequivalence, and stability data), documentation,
and reports, whether patentable or otherwise.  For clarity, Know-How excludes
Patent Rights.

 

1.62        “Launch” means, with respect to any Product, to make (or the making
of, as context requires) the First Commercial Sale of such Product.

 

1.63        “Legal Activities” means legal work and advice relating to the
Collaboration including: (a) [***]; (b) [***]; (c) [***]; (d) [***]; (e) [***];
and (f) [***].

 

1.64        “Legal Expenses” means, with respect to a Product, the costs [***],
including [***], in connection with Legal Activities for such Product conducted
pursuant to this Agreement.  For avoidance of doubt, Legal Expenses includes the
costs of [***].

 

1.65        “Losses” means any and all liabilities, penalties, damages costs,
fines, and expenses [***].

 

1.66        “Major Country” means each of the [***].

 

1.67        “Manufacture,” “Manufacturing” and “Manufacturing Activities” means,
with respect to a Product, all activities involved in the production, storing,
handling, packaging, labeling and distribution of Product to be Developed or
Commercialized under this Agreement.  Such Manufacturing Activities may include:
(a) creation and design of the Product packaging; (b) the creation and
implementation of a commercial inventory and Product supply chain distribution
strategy; (c) the manufacture of clinical and commercial inventory for the
Product; (d) the manufacture of a delivery device for the Product; (e) the
manufacture of the packaging for the Product; (f) quality control and quality
assurance of the Product; (g) release of the Product; and (h) the distribution,
delivery and storage of the Product.  For avoidance of doubt, (a) through
(h) above sets forth examples of activities that would constitute “Manufacturing
Activities” rather than a list of activities required to be performed by a
Party.  The Manufacturing Activities to be performed as part of the
Collaboration for any specific Product shall be as described in the applicable
Product Work Plan.

 

1.68        “Manufacturing Cost” means, with respect to a Product, the [***],
for the Manufacture of such Product [***], which costs may include:

 

[***].

 

For clarity, Manufacturing Cost shall exclude [***].

 

1.69        “Momenta Improvement(s)” means any Patent Rights or Know-How [***]. 
For clarity, any such Patent Rights or Know-How [***].

 

1.70        “Momenta Intellectual Property” means all Momenta Know-How, Momenta
Patent Rights and Momenta Improvements.

 

1.71        “Momenta Know-How” means all Know-How that is [***]: (a) [***]; or
(b) is [***].

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

10

--------------------------------------------------------------------------------


 

1.72                        “Momenta Patent Rights” means all Patent Rights that
are [***]: (a) [***]; or (b) [***].

 

1.73                        “Mylan Improvement(s)” means any Patent Rights or
Know-How [***].  For clarity, any such Patent Rights or Know-How [***].

 

1.74                        “Mylan Intellectual Property” means all Mylan
Know-How, Mylan Patent Rights, and Mylan Improvements.

 

1.75                        “Mylan Know-How” means all Know-How that is [***]:
(a) [***]; or (b) [***].

 

1.76                        “Mylan Patent Rights” means all Patent Rights that
are [***]: (a) [***] (b) [***].

 

[***] “Net Sales” means, with respect to a Product, the gross amount invoiced
for the sale of such Product by a Party or its Affiliates (or, solely in the
case of determining Net Sales when a royalty is owed on Net Sales of such
Product pursuant to Section 10.6(a), 10.6(b) or 12.3(c), its Sublicensee)
(“Selling Party”) to a Third Party (whether an end user, distributor,
Sublicensee or otherwise), less the following calculated in accordance with
Accounting Standards: [***].

 

1.78                        “Other Collaboration Litigation” means all:
(a) [***] and litigation process contemplated by Section 5.5(a) and
corresponding laws of other countries; (b) [***]; (c) [***]; and (d) patent
infringement litigation filed by Third Parties against Mylan or Momenta relating
to the Products and other litigation matters contemplated by Section 5.5(b),
including [***].

 

1.79                        “Patent Activities” means all activities of the
Parties with respect to [***].

 

1.80                        “Patent Rights” means all: (a) U.S. patents
(including all reissues, substitutions, confirmations, re-registrations,
re-examinations, validations, extensions, renewals or restorations); (b) U.S.
patent applications (including all provisional applications, non-provisional
application, continuations, continuations-in-part, divisional, continued
prosecution applications, reissue applications or re-examination applications);
and (c) all non-U.S. or international counterparts of any of the foregoing, or
as applicable portions thereof or individual claims therein.

 

1.81                        “Person” means any individual, partnership, joint
venture, limited liability company, corporation, firm, trust, association,
unincorporated organization, or any other entity not specifically listed herein.

 

1.82                        “PHS Act” means the Public Health Services Act
(Title 42, U.S.C., Chapter 6A).  As used herein the PHS Act shall refer, more
specifically, to 42 USC § 262, which governs the regulation of biological
products.

 

1.83                        “Post-Approval Clinical Trial” means a clinical
trial of a Product that is completed after receipt of Regulatory Approval of
such Product and that is not required by the applicable Regulatory Authority as
a condition to receiving such Regulatory Approval.  A Post-Approval Clinical
Trial may include epidemiological studies, modeling and pharmacoeconomic

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

11

--------------------------------------------------------------------------------


 

studies, and investigator-sponsored clinical trials studying Product that are
approved by the JSC and that otherwise fit the foregoing definition.

 

1.84                        “Product(s)” means any and all  biological products
[***] incorporating a Biological Entity [***], including each of the following
Biosimilars:  (a) Momenta’s development compound referred to as “M834”, a fusion
protein for which abatacept (the product known as Orencia®) is the reference
brand biologic; (b) Momenta’s development compound referred to as [***], a [***]
for which [***] (the product known as [***] is the reference brand biologic;
(c) Momenta’s development compound referred to as [***], a [***] for which [***]
(the product known as [***] is the reference brand biologic; (d) Momenta’s
development compound referred to as [***], a [***] for which [***] (the product
known as [***] is the reference brand biologic; (e) Momenta’s development
compound referred to as [***], a [***] for which [***] (the product known as
[***] is the reference brand biologic; and (f) Momenta’s development compound
referred to as [***], a [***] for which [***] (the product known as [***] or
[***] is the reference brand biologic.  At any time prior to the applicable
Continuation Decision, each Product shall be eligible for substitution in
accordance with Section 2.6(b).

 

1.85                        “Product Work Plan” means, with respect to a
Product, the Product-specific plan, developed by the applicable Sub-Committee
and approved by the JSC, outlining the Development, Manufacturing and
Commercialization (including the pursuit of Regulatory Approval) of such Product
in the Territory, including a Commercialization Plan developed by Mylan and
reviewed (but not approved, except for the [***]) by the JSC and other
information as provided in Section 2.1(b).

 

1.86                        “Profits (Losses)” means, with respect to a Product
and a Calendar Quarter, the Net Sales for such Product: (a) less Shared Other
Expenses; and (b) plus Sublicense Revenue.

 

1.87                        “Profit Share” means Profits (Losses) multiplied by
the Profit Share Percentage.

 

1.88                        “Profit Share Percentage” means, with respect to
each Party, fifty percent (50%), [***].

 

1.89                        “Reference Product” means the reference brand
biologic product for each Product, which as of the Effective Date are: (a) with
respect to Momenta’s development compound referred to as “M834”, the fusion
protein abatacept, as marketed and manufactured by or on behalf of Abatacept
Innovator as Orencia®; (b) with respect to Momenta’s development compound
referred to as [***], the [***] as marketed and manufactured by or on behalf of
[***] Innovator as [***]; (c) with respect to Momenta’s development compound
referred to as [***], the [***] as marketed and manufactured by or on behalf of
[***] Innovator as [***]; (d) with respect to Momenta’s development compound
referred to as [***], the [***] as marketed and manufactured by or on behalf of
[***] Innovator as [***]; (e) with respect to Momenta’s development compound
referred to as [***], the [***] as marketed and manufactured by or on behalf of
[***] Innovator as [***]; and (f) with respect to Momenta’s development compound
referred to as [***], the [***] manufactured and marketed by or on behalf of
[***] Innovator as [***] or [***].

 

1.90                        “Regulatory Approval” means, with respect to a
country, all approvals, licenses, registrations, and regulatory authorizations
required to make, store, import, transport, market and

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

12

--------------------------------------------------------------------------------


 

sell a Product in such country as granted by the relevant Regulatory Authority,
including any such pricing, labeling or reimbursement approvals.

 

1.91                        “Regulatory Authority” means the FDA or any other
counterpart or applicable government authority, court, tribunal, arbitrator,
agency, legislative body, commission or other instrumentality of: (a) any
national government of any country or territory or (b) any supranational body,
in each case in the Territory that is responsible for granting applicable
Regulatory Approvals.

 

1.92                        “Regulatory Submission” means any application to a
Regulatory Authority seeking (a) approval to administer an investigational
Product to humans, including INDs, or (b) Regulatory Approval.

 

1.93                        “Shared Other Expenses” means, for each Product, the
Commercialization Expenses, Excess Further Expenses, COGS, Legal Expenses
(subject to Article 5), Sublicense Expenses, and Third Party Intellectual
Property Payment associated with such Product.

 

1.94                        “Sublicense Expenses” all [***] pursuant to an
agreement [***].

 

1.95                        “Sublicense Revenue” means all consideration
received by a Party or its Affiliates with respect to a sublicense granted to a
Third Party(ies) to Develop, Manufacture or Commercialize any Product in the
relevant country in the Territory (such a grant, a “Sublicense” and such Third
Party, a “Sublicensee”), but excluding: [***].

 

1.96                        “Territory” means with respect to the Products, the
world.

 

1.97                        “Third Party” means any Person other than Momenta or
Mylan or any Affiliate of either Party.

 

1.98                        “Third Party Intellectual Property Payments” means,
with respect to a Product [***], any [***].

 

1.99                        “United States” or “U.S.” means the United States of
America, and its territories, districts and possessions.

 

1.100                 “[***] Innovator” means [***] and [***].

 

1.101                 “Valid Claim” means: [***] a claim in issued Patent Rights
that has not: (i) expired or been canceled; (ii) been declared invalid by an
unreversed and unappealable (or unappealed) decision of a court or other
appropriate body of competent jurisdiction; (iii) been admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise; or (iv) been abandoned
by mutual written agreement of the Parties[***].

 

Definition

 

Section

AAA

 

12.11(c)(ii)

Active EL Party

 

5.4(d)

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

13

--------------------------------------------------------------------------------


 

Acquiring Entity

 

12.3(c)(iii)

Acquiring Party

 

6.5[***]

Additional Development Activities

 

2.2(b)

Additional [***] Activities

 

6.5(d)

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

Alliance Manager

 

3.7(a)

Annual Development Expense

 

4.2(a)(i)(5)(A)

Anti-Corruption Laws

 

11.7(a)

Anticipated Launch Date

 

2.4(f)(ii)

[***]

 

[***]

[***]

 

[***]

Assigning Party

 

12.3(b)

Bankruptcy Code

 

6.7

Breached Country

 

10.4(c)

Change of Control

 

12.3(c)(iii)

Co-Commercialization Agreement

 

2.7(a)

Co-Commercialization Notice

 

2.7(b)

Co-Commercialization Option

 

2.7(a)

Collaboration IP Plan

 

5.5(a)

[***]

 

[***]

Commercialization Plan

 

2.1(c)

Continuation Decision

 

2.6(a)

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

14

--------------------------------------------------------------------------------


 

Continuation Payment

 

4.1(b)

CPM Amounts Used

 

4.2(a)(i)(6)

CPM Balance

 

4.2(a)(i)(6)

[***]

 

[***]

Defending Party

 

8.4

Development Milestone

 

4.1(c)

Development Reconciliation Amount

 

4.2(a)(i)(6)(i)

Disputed Matter

 

12.11(a)

Enforcement Litigation

 

5.4(b)

[***]

 

[***]

Excess Further Expenses

 

4.2(a)(iii)

Excess CPM Remaining Amount

 

4.2(a)(i)(6)(l)

[***]

 

[***]

FCPA

 

11.7(a)

Finalization of the CPM Balance

 

4.2(a)(i)(4)

HSR Act

 

12.12

HSR Clearance Date

 

12.12

[***]

 

[***]

Indirect Taxes

 

4.4(a)

Initial Development Activities

 

2.1(a)

JCC

 

3.14(a)

JDRC

 

3.11(a)

JFC

 

3.13(a)

JLC

 

3.15(a)

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

15

--------------------------------------------------------------------------------


 

JMC

 

3.12(a)

Lead EL Party

 

5.4(c)(i)

Lead OCL Party

 

5.5(c)(i)

Legal Clearance Activities

 

5.5(a)

Momenta Annual Development Expenses

 

4.2(a)(i)(6)(a)

Momenta Annual Shortfall

 

4.2(a)(i)(6)(e)

Momenta COC Closing Date

 

12.3(c)(i)

[***]

 

[***]

Momenta COC Notice

 

12.3(c)(i)

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

Momenta Development Reconciliation Payment

 

4.2(a)(i)(6)(g)

Momenta Quarterly Shortfall

 

4.2(a)(i)(6)(f)

Mylan Annual Development Expenses

 

4.2(a)(i)(6)(b)

Mylan Annual Shortfall

 

4.2(a)(i)(6)(c)

[***]

 

[***]

Mylan COC Election Notice

 

12.3(c)(i)(1)

[***]

 

[***]

[***]

 

[***]

Mylan Development Reconciliation Payment

 

4.2(a)(i)(6)(h)

Mylan Indemnitees

 

8.2

Mylan Quarterly Shortfall

 

4.2(a)(i)(6)(d)

Non-Defending Party

 

8.4

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

16

--------------------------------------------------------------------------------


 

Non-Lead OCL Party

 

5.5(c)(i)

Non-EL Lead Party

 

5.4(c)(i)

Passive EL Party

 

5.4(d)

Patent Matters

 

12.11(d)

Payee Party

 

4.4(a)

Paying Party

 

4.4(a)

Prior Confidentiality Agreement

 

7.7

Proposing Party

 

2.2(b)

Publications Policy

 

7.6

Quarterly Development Expenses

 

4.2(a)(i)(5)(B)

[***]

 

[***]

[***]

 

[***]

Replacement Product

 

2.6(b)

Rules

 

12.11(c)(ii)

Summary Statement

 

4.2(b)

Sub-Committee

 

3.5

Sublicense

 

1.95

Sublicensee

 

1.95

Substituted Product

 

2.6(b)

Term

 

10.1

Termination Date

 

10.1

Trade Control Laws

 

11.8(a)

Transferee

 

12.3(b)

UKBA

 

11.7(a)

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

17

--------------------------------------------------------------------------------


 

ARTICLE 2.
DEVELOPMENT, MANUFACTURE AND COMMERCIALIZATION OF THE PRODUCTS

 

From and after the Effective Date, the Parties intend and agree [***] to
Develop, Manufacture and Commercialize the Products as described in this
Agreement and in accordance with the applicable Product Work Plan.

 

2.1                               Product Work Plans.

 

(a)                                 The initial Product Work Plan for each
Product shall be prepared and approved by the JSC within [***] of the Effective
Date of this Agreement. These initial Product Work Plans shall incorporate any
remaining Initial Development Activities. Thereafter, the JSC shall review,
update as appropriate and (other than with respect to the Commercialization Plan
included therein except for the [***]) approve Product Work Plans on at least an
[***] basis and may modify Product Work Plans more frequently as may be deemed
necessary by the Parties from time-to-time.  Each revised Product Work Plan for
a Product shall contain substantially the level of detail and cover at least the
same matters (as described in Section 2.1(b) below, to the extent applicable
based on the then-current stage of Development or Commercialization) as the
initial Product Work Plan for such Product.  Momenta is authorized to perform
the Development Activities (“Initial Development Activities”) and incur the
Development Expenses associated therewith, in each case as set forth in
Exhibit 2.1(a)(1) hereto, following the Effective Date and prior to the time the
initial Product Work Plan is approved. For clarity, the Product Work Plan for a
Product will not include Commercialization Activities until the first
Commercialization Plan for such Product is provided pursuant to
Section 2.1(c) below.

 

(b)                                 The Product Work Plan for each Product shall
include, as appropriate: (i) [***]; (ii) [***]; (iii) [***]; (iv) [***];
(v) [***] (vi) a [***].

 

(c)                                  The initial Commercialization plan (the
“Commercialization Plan”) for each Product will be prepared [***] and provided
to the JSC no later than [***] as part of the Product Work Plan: (i) [***]; and
(ii) [***]; and (iii) [***]. The Commercialization Plan shall: (A) [***]; and
(B) [***]: (1) [***]; and (2) [***]; and (3) [***].

 

2.2                               Development Responsibilities and Diligence.

 

(a)                                 Diligence.  Each Party will [***] conduct
the Development Activities (including all regulatory activities) assigned to it
in the applicable Product Work Plan.  All such Development Activities shall be
conducted in accordance with this Agreement, the applicable Product Work Plan
and Applicable Law.  Momenta will be primarily responsible, in collaboration
with Mylan, for managing execution, and contracting with Third Parties (other
than Third Parties for supply of Product) for the conduct, of pre-clinical
Development Activities, Initial Clinical Trials and Additional Clinical
Trial(s) for M834 and for pre-clinical Development Activities and Initial
Clinical Trials for the other Products. Mylan will be primarily responsible, in
collaboration with Momenta, for managing execution, and contracting with Third
Parties (other than Third Parties for supply of Product) for the conduct, of
Additional Clinical Trial(s) of the Products (other than M834).  Notwithstanding
the preceding allocations of responsibility, the

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

18

--------------------------------------------------------------------------------


 

Parties may, as appropriate and as mutually agreed, assign specific Development
Activities to either Party.  Notwithstanding the foregoing allocation of
responsibility for contracting with Third Parties, the Parties will cooperate
with respect to [***].

 

(b)                                 Additional Development Activities.  If a
Party (the “Proposing Party”) wishes to conduct Development Activities that are
not covered by an approved Product Work Plan (“Additional Development
Activities”), then the Proposing Party shall provide the JSC with a proposal for
such Additional Development Activities, including a description of, and
rationale for, the activities, timelines for the activities and a projected
budget for such activities, for review and approval, and shall incorporate
reasonable comments from the JSC.  If the JSC approves such Additional
Development Activities, then such Additional Development Activities shall be
incorporated into the existing Product Work Plan (thereby becoming Development
Activities), and the costs of such Additional Development Activities [***].

 

(c)                                  Regulatory.  Unless otherwise determined by
the JSC or as set forth in the applicable Product Work Plan: (i) Mylan shall be
responsible for preparing and filing the initial IND for each Product outside
the United States, [***]; (ii) Momenta shall be responsible for preparing and
filing the initial IND for each Product in the United States, [***]; (iii) the
Parties shall cooperate in the [***]; (iv) all applications for Regulatory
Approvals and other Regulatory Submissions outside the U.S. for the Product
shall be filed in Mylan or its Affiliate’s name; and (v) all applications for
Regulatory Approvals and other Regulatory Submissions in the U.S. for the
Product shall be filed in Momenta or its Affiliate’s name; except that, [***]:
(A) Mylan shall be primarily responsible for correspondence and interactions
with Regulatory Authorities with respect to the Products in the Territory
outside the United States; and (B) Momenta shall be primarily responsible for
correspondence and interactions with Regulatory Authorities with respect to the
Products in the United States until [***].  All Regulatory Submissions shall be
subject to review and approval by both Parties.  Each Party shall provide the
other Party with copies of all material correspondence with Regulatory
Authorities with respect to the Products.  Appropriate individuals from each
Party will be invited as meeting participants and have the right to attend and
participate in any meetings with Regulatory Authorities in the Territory with
respect to the Products.  The foregoing activities shall be described in more
detail in the [***].

 

(d)                                 Clinical Trial Protocols.  All protocols for
Clinical Development of the Products to be conducted pursuant to the
Collaboration shall be subject to review and approval by the JSC.  Upon the
request of either Party, the Parties shall [***].

 

(e)                                  Development Activity Reports.  Each Party
will report on Development Activities undertaken by it in performance of the
Product Work Plan.  Such reports shall be provided in connection with meetings
of the JSC and as otherwise reasonably requested by the other Party.

 

(f)                                   Data Access.  Without limiting the
reporting obligations set forth in Section 2.2(e) above, each Party shall
provide the other Party with access to [***] data, including but not limited to
[***], including but not limited to [***].  After receipt of a Party’s written
request, the other Party shall [***].  For clarity, all such data, [***].

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

19

--------------------------------------------------------------------------------


 

2.3                               Manufacturing Responsibilities and Diligence

 

(a)                                 Diligence.  Each Party shall [***] conduct
the Manufacturing Activities assigned to it under the applicable Product Work
Plan.  All such Manufacturing Activities shall be conducted in accordance with
this Agreement, the applicable Product Work Plan and Applicable Law. Momenta
will be primarily responsible for entering into contracts with Third Parties for
clinical supply of the Products and Mylan will be primarily responsible for
entering into contracts with Third Parties for Commercial Supply of the Products
(except M834). Notwithstanding the preceding allocations of responsibility, the
Parties may, as appropriate and as mutually agreed, assign specific
Manufacturing responsibilities to either Party. Notwithstanding the foregoing
allocation of responsibility for contracting with Third Parties, the Parties
[***].

 

(b)                                 The Party that bears primary responsibility
for Manufacturing Activities for a Product, as set forth in the Product Work
Plan, shall [***] ensure adequate supply of pre-clinical and clinical supply of
Product (including the bulk process intermediate and finished Product) to
Develop such Product as contemplated by the Product Work Plan, and [***] to
ensure adequate Manufacturing capacity to meet forecasted commercial demand for
such Product.

 

(c)                                  Third Party Manufacturers.  If a Party uses
any Third Party to fulfill its Manufacturing obligations under this Agreement,
the Third Party and the terms of the agreement with such Third Party [***]. 
Each Party shall have the right to conduct quality inspection(s) of each Third
Party manufacturer of the Products or any component of the Products for use in
the clinical trials included in the Product Work Plans or with respect to
commercial supply, and a Party may withhold or withdraw its approval of such
Third Party manufacturers in the event any such inspection reveals material
quality issues.  The Parties shall [***].

 

(d)                                 Manufacturing Activity Reports.  Each Party
will report on Manufacturing Activities undertaken by or on behalf of it in
performance of the Product Work Plan.  Such reports shall be provided in
connection with each meeting of the JSC and as otherwise reasonably requested by
the other Party.  The reports provided by each Party pursuant to this
Section 2.3(d) shall include, [***].

 

(e)                                  Transfer of Manufacturing Process.  Upon a
Party’s request, and otherwise in accordance with the applicable Product Work
Plan, the other Party shall cooperate with such request to transfer any
manufacturing processes for the Products (including cell lines and drug
substance) developed by or on behalf of the transferring Party to the other
Party or its designee for purposes of Developing and Commercializing the
Products in accordance with this Agreement.

 

2.4                               Commercialization Responsibilities and
Diligence

 

(a)                                 Diligence. The Commercialization Plan shall
consist of [***] Commercialization Activities [***]. Each Party shall [***]
conduct the Commercialization Activities assigned to it in the applicable
Product Work Plan.  All such Commercialization Activities shall be conducted in
accordance with this Agreement, the applicable Product Work Plan and Applicable
Law.  Mylan will lead the global Commercialization efforts with respect to the
Products in the Territory.  Mylan shall [***] Launch each Product within each
Major Country promptly after: (i) [***]; (ii) [***]; and (iii) [***].

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

20

--------------------------------------------------------------------------------


 

(b)                                 Mylan Responsibilities.  Except as
specifically provided otherwise in the applicable Product Work Plan, Mylan
shall, with respect to each Product, [***] to [***], except that [***].

 

(c)                                  Commercial Information Reports.  Within
[***] and updated regularly, as appropriate, the Parties shall share with each
other material market information collected or prepared by or on behalf of such
Party relating to each Product, including: (i) [***]; (ii) [***]; and
(iii) [***].

 

(d)                                 Commercialization Activity Reports.  Each
Party will report on the Commercialization activities undertaken by it in
performance of the applicable Product Work Plan in connection with each meeting
of the JSC, including [***].  In addition, commencing no later than the First
Commercial Sale of a Product, each Party will, on a Product-by-Product and a
country-by-country basis, no more frequently than [***] (unless otherwise agreed
by the Parties), provide to the other Party upon request, [***].

 

(e)                                  Product Recalls.  Each Party shall promptly
notify the other Party of any information received by it that could reasonably
form the basis for a recall, market withdrawal or other corrective action of a
Product, in sufficient detail to allow the Parties to comply with any and all
Applicable Law to the extent such level of detail is available to the reporting
Party.  Each Party shall promptly notify the other Party of any material actions
to be taken with respect to any recall or market withdrawal or other corrective
action related to a Product prior to such action to permit each Party a
reasonable opportunity to consult with the other Party with respect thereto. 
[***].  All final decisions with respect to any recall, market withdrawals or
any other corrective action related to the Product in the Territory shall be
made by [***], except that [***].  Each Party will keep the other Party
reasonably informed with respect to any recalls, market withdrawals or other
corrective action with respect to the Products in the Territory and will
consider any comments from such other Party with respect thereto [***].

 

(f)                                   Legal Clearance and Launch.

 

(i)                                     The Parties agree that Mylan may, [***],
Launch (on a country-by-country basis) any Product [***], Mylan may, [***],
Launch such Product in such country [***].

 

(ii)                                  Relevant Patents.

 

(1)                                 At least [***] prior to the anticipated
Launch of a Product in a country as indicated in the most recent
Commercialization Plan (“Anticipated Launch Date”), [***].

 

(2)                                 Any such [***], to Mylan by written notice
at least [***] prior to the Anticipated Launch Date [***] shall be [***].

 

(3)                                 Momenta may update the [***], by providing
written notice of such update to Mylan, at any time that is at least [***] prior
to the Anticipated Launch Date [***] (A) on or after [***] prior to the
Anticipated Launch Date and before such [***] notice date, or (B) prior to such
[***] (any such [***] added pursuant to this Section 2.4(f)(ii)(3) may also be
referred to herein as, [***]).

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

21

--------------------------------------------------------------------------------


 

(iii)                               Beginning no earlier than [***] prior to the
Anticipated Launch Date, on a country-by-country basis, if Mylan desires to
Launch a Product in such country [***], then Mylan shall so notify Momenta in
writing, and, along with such notice, Mylan shall provide Momenta with [***]. 
Within [***] of receipt of such notice and [***].

 

(iv)                              [***].

 

(v)                                 [***], then notwithstanding anything to the
contrary herein, the following shall apply:

 

(1)                                 The [***] will automatically and immediately
[***], and the [***], subject to paragraph 5 below.

 

(2)                                 In consideration for the [***].

 

(3)                                 [***].

 

(4)                                 Mylan agrees to [***] means all [***].  If
any [***] arises, Momenta shall [***].  Notwithstanding the foregoing, [***]. 
Momenta shall [***].  Mylan shall [***].

 

(5)                                 [***], Momenta shall [***].  Such [***]
shall be [***] through a [***].  An example [***].

 

2.5                               Limitations on Final Decision Authority. 
Notwithstanding the provisions of Section 2.4(b), but without limiting Mylan’s
rights described in Section 2.4(f), [***].

 

2.6                               Continuation Decisions and Product
Substitutions.

 

(a)                                 Continuation Decisions.  For each Product
(other than M834), each Party shall make a continuation decision as to whether
to continue the Development, Manufacture and Commercialization of such Product
pursuant to this Agreement as set forth in this Section 2.6 (each a
“Continuation Decision”) following: (i) [***], (ii) [***], (iii) [***];
(iv) [***]; and (v) [***].  The applicable Sub-Committees shall provide the JSC
with the following information for such Product (other than M834) to enable the
JSC to make its recommendation regarding the Continuation Decision: an updated
Product Work Plan, including [***]. After receipt of [***], the JSC will meet
and make a recommendation with respect to each such Continuation Decision.  Each
Party shall notify the other Party in writing within [***] after such JSC
meeting of the notifying Party’s decision to either continue or not to continue
the Development, Manufacture and Commercialization of the applicable Product
(other than M834) under the Collaboration.  Notwithstanding anything to the
contrary herein, unless otherwise agreed by the Parties in advance in writing,
each Party shall notify the other of its Continuation Decision prior to either
Party [***].

 

(1)                                 If Mylan and Momenta each decide to continue
with the Development, Manufacture and Commercialization of a given Product
(other than M834) under the Collaboration, then Mylan shall make the applicable
Continuation Payment for such Product to Momenta pursuant to Section 4.1(b), and
the applicable Product Work Plan shall be updated by the JSC as appropriate to
reflect such decision.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

22

--------------------------------------------------------------------------------


 

(2)                                 If Mylan decides to continue with the
Development, Manufacture and Commercialization of a given Product (other than
M834) under the Collaboration, but Momenta decides not to continue with the
Development, Manufacture and Commercialization of such Product (other than M834)
under the Collaboration, then [***].

 

(3)                                 If Mylan decides not to continue with the
Development, Manufacture and Commercialization of a given Product (other than
M834) under the Collaboration, but Momenta decides to continue with the
Development, Manufacture and Commercialization of such Product under the
Collaboration, then [***].

 

(4)                                 If Mylan and Momenta each decide not to
continue with the Development, Manufacture and Commercialization of a given
Product (other than M834) under the Collaboration, the [***].

 

(b)                                 Product Substitutions.  Prior to the
Continuation Decision with respect to each Product (“Substituted Product”),
either Party may propose to the other Party that a [***] (“Replacement Product”)
be substituted for such Product, and a meeting of the Parties shall be held
within [***] of such request to determine whether to make such substitution.  If
the Parties [***] agree in writing to such substitution, then [***].

 

2.7                               Momenta’s Co-Commercialization Option.

 

(a)                                 In General.  On a Product-by-Product basis,
Mylan hereby grants to Momenta an option (each, a “Co-Commercialization Option”)
to play a supporting commercial role for such Product in the United States, by
performing such activities in support of Mylan’s Commercialization of the
Product as determined by the JSC, in accordance with this Agreement, the
applicable Commercialization Plan and a separate co-Commercialization agreement
(the “Co-Commercialization Agreement”) to be negotiated [***] by the Parties
within [***] subsequent to Momenta’s exercise of the Co-Commercialization Option
with respect to a particular Product.  If any inconsistency arises between the
terms of this Agreement and the terms of a Co-Commercialization Agreement, the
terms of this Agreement shall prevail.

 

(b)                                 Exercise.  Mylan shall give Momenta written
notice (the “Co-Commercialization Notice”) at least [***] before [***] as set
forth in the then-current Product Work Plan, and shall provide with such notice:
(i) [***] U.S.; and (ii) [***].  Momenta may exercise its Co-Commercialization
Option with respect to such Product by written notice to Mylan no later than
[***] after Momenta receives a Co-Commercialization Notice.  The Parties shall
continue to share Profits (Losses) in accordance with Section 4.2 with respect
to each Product, regardless of whether Momenta exercises or does not exercise
its Co-Commercialization Option with respect to any Product.  Momenta shall not
have the right to Commercialize any Product, unless and until a
Co-Commercialization Agreement, which permits the Commercialization of such
Product in the U.S., is entered into by the Parties.  For clarity, Momenta’s
role under a Co-Commercialization Agreement may include [***].

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

23

--------------------------------------------------------------------------------


 

ARTICLE 3.
GOVERNANCE

 

From and after the Effective Date, the Parties intend that the Development,
Manufacturing and Commercialization Activities and associated Legal Activities
and decisions for each Product be conducted and managed using [***] and subject
to the oversight of the Joint Steering Committee, and any relevant
Sub-Committees or working groups.

 

3.1                               Generally.  The Parties hereby establish a
joint steering committee (“Joint Steering Committee” or “JSC”) composed of
senior members from each Party, including one (1) Alliance Manager (as defined
in Section 3.7(a)), to oversee the Development, Manufacturing and
Commercialization of all Products under this Agreement.  The structure, scope of
responsibility and authority of the JSC shall be as set forth in this Article 3.

 

3.2                               Structure.  The JSC shall initially consist of
four (4) representatives, one of which shall be an Alliance Manager as provided
in Section 3.7 below, from each of Mylan and Momenta.  Each of the
representatives shall be of the seniority and experience appropriate for service
on the JSC in light of the functions, responsibilities and authority of the JSC
and the status of the Development, Manufacture and Commercialization of the
Products subject to the Agreement from time to time.  The JSC shall appoint a
chairperson from among its members, which shall initially be a representative
from [***], and then alternate annually between the Parties.  The chairperson
shall be responsible for notifying the Parties’ representatives of JSC meetings
and for leading the meetings.  The initial JSC representatives of each Party
(other than the Alliance Managers) are set forth on Exhibit 3.2.  Each Party may
replace its representatives by providing written notice to the other Party. 
Employees and other representatives of each Party that are not members of the
JSC may attend meetings of the JSC and any Sub-Committees (as defined below) as
requested by members of the JSC, and subject to the approval of the other Party
with respect to non-employee representatives, to further the activities
contemplated by this Agreement.

 

3.3                               Time and Location of Meetings.  The JSC shall
meet at such times and places, in person or by telephone conferencing,
web-conferencing, video conferencing or other electronic communication, as the
JSC shall determine to carry out its responsibilities; provided, however, that
the initial meeting of the JSC shall be held in person at such location as
mutually agreed upon by the Parties no later than [***] after the Effective
Date.  Thereafter, the JSC shall meet in person at least two (2) times each
Calendar Year and shall hold regular teleconferences between meetings not less
frequently than once during each Calendar Quarter in which no in person meeting
of the JSC is held.  A Party may also call a special meeting of the JSC by
providing at least [***] prior written notice to the other Party if such Party
reasonably believes that a matter within the JSC’s authority must be addressed
prior to the next scheduled meeting, in which event such Party shall provide the
other Party a proposed agenda, together with such meeting request.  The location
of the in-person meetings shall alternate between the sites of the two
(2) Parties.  If a representative of a Party cannot attend a meeting, such Party
may designate an alternate employee of such Party to attend such meeting in
place of the absent representative.

 

3.4                               Minutes.  The JSC shall designate for each
meeting one (1) Alliance Manager who shall be responsible for drafting and
issuing minutes of each JSC meeting reflecting all material items discussed and
any agreements of the JSC, which minutes shall be distributed to all

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

24

--------------------------------------------------------------------------------


 

JSC members for review and approval.  Such minutes shall provide a description
in reasonable detail of the discussions held at the meeting and a list of any
actions, decisions or determinations approved by the JSC.  The Parties shall
endeavor to finalize and approve the minutes of each JSC meeting within [***]
after each such meeting.  Approval of minutes shall be indicated by signature by
one (1) JSC member from each Party.  Final minutes of each meeting shall be
distributed to the members of the JSC by the chairperson.

 

3.5                               Sub-Committees.  The JSC shall agree upon the
formation of certain sub-committees (each a “Sub-Committee”), each with an equal
number of representatives from Mylan and Momenta, to address specific issues in
greater detail, including (as described below) a Development and regulatory
Sub-Committee, a Manufacturing Sub-Committee, a finance Sub-Committee, a
Commercialization Sub-Committee, and a Sub-Committee for Legal Activities and
intellectual property.

 

3.6                               Scope of Authority; Responsibilities.

 

(a)                                 The JSC shall perform the functions and
assume the responsibilities and have such authority as set forth in this
Agreement.  The JSC has the right to establish a joint project team to implement
cross-functional aspects of the Product Work Plan, or other team that the JSC
deems necessary, and the JSC shall have such other responsibilities as the
Parties may agree in writing from time to time.

 

(b)                                 The JSC’s responsibilities shall be:
(i) overseeing the Collaboration; (ii) [***] the Product Work Plan for each
Product no less than once per Calendar Year, as well as any amendments thereto,
[***]: (A) [***] and (B) [***]; (iii) [***] for each Product (which shall be
subject to approval by the Parties); (iv) reviewing all publications described
in Section 7.6, and review and approve a publications policy for such
publications regarding the Products; (v) [***] for each Product to the extent
included in the Commercialization Plan; (vi) [***] and related information for
each Product; (vii) [***]; (viii) [***] for each Product as part of the Product
Work Plan and [***]; (ix) [***]; (x) [***] for each Product, and [***] for each
Product; (xi) [***] for each Product; (xii) [***] for each Product;
(xiii) [***]; (xiv) [***] for each Product, including the [***]; (xv) [***]; and
(xvi) other matters expressly assigned to the JSC in this Agreement.

 

(c)                                  For the avoidance of doubt, the JSC shall
have no authority to: (i) amend any of the terms of this Agreement, including by
means of JSC minutes, Product Work Plans or otherwise; (ii) waive any rights
that either Party may otherwise have pursuant to this Agreement or otherwise;
(iii) allocate the ownership of any Patent Rights or rights to any Know-How or
the Parties’ rights to apply for Patent Rights; (iv) interpret this Agreement,
or determine whether or not a Party has met its diligence or other obligations
under the Agreement or whether or not a breach of this Agreement has occurred;
or (v) require a Party to allocate resources to the Development, Manufacture or
Commercialization of the Products other than as set forth in the agreed upon
Product Work Plan, or otherwise agreed by such Party in writing. 
Notwithstanding the foregoing, the JSC may make recommendations to the Parties
for amendment of this Agreement.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

25

--------------------------------------------------------------------------------


 

3.7                               Alliance Managers.

 

(a)                                 Appointment.  Each of the Parties shall
appoint a single individual to act as a single point of contact between the
Parties to assure a successful Collaboration (each, an “Alliance Manager”). 
Each Party may change its designated Alliance Manager from time to time upon
written notice to the other Party.  Any Alliance Manager may designate a
substitute to temporarily perform the functions of that Alliance Manager by
written notice to the other Party.

 

(b)                                 Responsibilities.  The Alliance Managers
shall be non-voting members of the JSC and each Sub-Committee and shall attend
all JSC and Sub-Committee meetings and support the chairpersons of JSC and
Sub-Committees in the discharge of their responsibilities, including by
(i) preparing and circulating meeting agendas, (ii) keeping written minutes that
reflect all decisions made and action items identified at such meetings,
(iii) circulating such minutes to JSC members and integrating comments from the
JSC members, and (iv) facilitating communications between the Parties.

 

3.8                               Decisions; Disputes.

 

(a)                                 Except as expressly set forth in
Section 2.4(b), with respect to matters for which the JSC has decision-making
authority, the decisions of the JSC (including any Sub-Committee thereof) must
be unanimous, with the representatives of Mylan having, collectively, one
(1) vote and representatives of Momenta having, collectively, one (1) vote.

 

(b)                                 If, [***], a dispute arises regarding
matters within the scope of the decision-making authority of the JSC (other than
any JSC disputes under Section 5.3(a)(iii), Section 5.4 or Section 5.5), a
subsequent meeting of the JSC shall be held to attempt to resolve such dispute. 
If the JSC fails to reach a unanimous decision on its resolution within [***]
after the date when the dispute was presented to the JSC at such subsequent
meeting, then, except as otherwise set forth in this Agreement, the matter shall
be resolved pursuant to Section 12.11(a) and, as necessary, Section 12.11(c). 
If a dispute arises regarding matters within the scope of responsibilities of
the JSC under Section 5.3(a)(iii), Section 5.4 or Section 5.5, then such
disputes will not be resolved pursuant to Section 12.11 and will instead be
addressed under Section 5.3(a)(iii), Section 5.4 or Section 5.5 (as applicable).

 

3.9                               Costs and Expenses.  [***] incurred by its
respective representatives in connection with attending the meetings and
otherwise being part of the JSC and of the Sub-Committees.  For the avoidance of
doubt, [***].

 

3.10                        Term of the JSC and Sub-Committees.  The JSC and
each Sub-Committee, as applicable, shall, unless otherwise mutually agreed by
the Parties, continue with respect to each Product through the Term of the
Agreement.

 

3.11                        Development and Regulatory Sub-Committee

 

(a)                                 Membership. The Parties shall, as soon as
practicable and, in any event, no later than [***], form a Development and
regulatory Sub-Committee to develop and oversee execution of the plans for
Development and regulatory affairs with respect to the Products (the “JDRC”). 
The JDRC shall consist of three (3) representatives of Mylan and three
(3) representatives of Momenta, or such other equal number of representatives
from each Party as the Parties may agree in writing.  Each member of the JDRC
will have knowledge and expertise

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

26

--------------------------------------------------------------------------------


 

in the Development of or regulatory requirements for products similar to the
Products, and will have appropriate seniority within the applicable Party. 
Subject to the foregoing, each Party may replace its representatives to the JDRC
at any time upon written notice to the other Party (subject, however, to such
replacement complying with the requirements of this Section 3.11(a)).

 

(b)                                 Responsibilities of JDRC.  Subject to the
terms of this Agreement, the JDRC shall have the following responsibilities:

 

(i)                                     to develop the portions of the Product
Work Plans covering Development Activities and regulatory activities for each
Product;

 

(ii)                                  to oversee the execution of the
Development Activities and regulatory activities set forth in each [***] Product
Work Plan;

 

(iii)                               to coordinate and oversee regulatory matters
with respect to the Development and Manufacture of Products, [***];

 

(iv)                              to provide a forum to discuss the Development
Activities and regulatory activities hereunder, including any issues related
thereto and potential remediation plans for such issues; and

 

(v)                                 to provide a forum to discuss Third Parties
engaged or proposed to be engaged to perform Development Activities and
regulatory activities on behalf of a Party and the activities to be performed by
such Third Parties.

 

(c)                                  Meetings.  The JDRC shall meet at least
four (4) times per year (or as otherwise agreed to by the Parties), and such
meetings may be conducted in person, by videoconference or by teleconference. 
[***] in connection with its participation on the JDRC.  In addition, either
Party may call a meeting of the JDRC at any time upon [***] notice.  Meetings of
the JDRC will be effective only if at least one (1) representative of each Party
is present at or participating in such meeting.

 

(d)                                 JDRC Authority.  Subject to Section 2.2(a),
the JDRC shall have decision-making authority with respect to how the day-to-day
Development Activities and regulatory activities are being carried out pursuant
to the Product Work Plans.

 

3.12                        Manufacturing Sub-Committee.

 

(a)                                 Membership. The Parties shall, as soon as
practicable and, in any event, no later than [***], form a Manufacturing
Sub-Committee to develop and oversee execution of the plans for the Manufacture
of the Products (the “JMC”).  The JMC shall consist of three (3) representatives
of Mylan and three (3) representatives of Momenta, or such other equal number of
representatives from each Party as the Parties may agree in writing.  Each
member of the JMC will have knowledge and expertise in the Manufacturing
requirements for products similar to the Products, and will have appropriate
seniority within the applicable Party.  Subject to the foregoing, each Party may
replace its representatives to the JMC at any time upon written notice to the
other Party (subject, however, to such replacement complying with the
requirements of this Section 3.12(a)).

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

27

--------------------------------------------------------------------------------


 

(b)                                 Responsibilities of JMC.  Subject to the
terms of this Agreement, the JMC shall have the following responsibilities:

 

(i)                                     to develop the portions of the Product
Work Plans covering Manufacturing Activities for each Product;

 

(ii)                                  to oversee the execution of the
Manufacturing Activities set forth in each [***] Product Work Plan;

 

(iii)                               to provide a forum to discuss the
Manufacturing Activities hereunder, [***];

 

(iv)                              to provide a forum to discuss any issues
relating to the Manufacturing Activities hereunder and propose remediation plans
to resolve such issues; and

 

(v)                                 to provide a forum to discuss Third Parties
engaged or proposed to be engaged to perform Manufacturing Activities on behalf
of a Party and the activities to be performed by such Third Parties.

 

(c)                                  Meetings. The JMC shall meet at least four
(4) times per year (or as otherwise agreed to by the Parties), and such meetings
may be conducted in person, by videoconference or by teleconference.  [***] in
connection with its participation on the JMC.  In addition, either Party may
call a meeting of the JMC at any time upon [***] notice.  Meetings of the JMC
will be effective only if at least one (1) representative of each Party is
present at or participating in such meeting.

 

(d)                                 JMC Authority. Subject to Section 2.3(a),
the JMC shall have decision-making authority with respect to how the day-to-day
Manufacturing Activities are being carried out pursuant to the Product Work
Plans.

 

3.13                        Finance Sub-Committee.

 

(a)                                 Membership. The Parties shall, as soon as
practicable and, in any event, no later than [***], form a finance Sub-Committee
to oversee expenses and Profits (Losses) associated with the Development,
Manufacture and Commercialization of the Products, and the sharing thereof (the
“JFC”).  The JFC shall consist of two (2) representatives of Mylan and two
(2) representatives of Momenta, or such other equal number of representatives
from each Party as the Parties may agree in writing.  Each member of the JFC
will have knowledge and expertise in financial matters for products similar to
the Products, and will have appropriate seniority within the applicable Party. 
Subject to the foregoing, each Party may replace its representatives to the JFC
at any time upon written notice to the other Party (subject, however, to such
replacement complying with the requirements of this Section 3.13(a)).

 

(b)                                 Responsibilities of JFC.  Subject to the
terms of this Agreement, the JFC shall have the following responsibilities:

 

(i)                                     to develop, and oversee the Parties
execution of the Product Work Plans against the budgets included in the Product
Work Plans;

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

28

--------------------------------------------------------------------------------


 

(ii)                                  to coordinate and oversee the reporting
and reconciliation of costs and Profits (Losses) with respect to the Products
pursuant to Section 4.2;

 

(iii)                               to provide a forum to discuss financial and
accounting matters with respect to the Development, Manufacturing and
Commercialization activities conducted hereunder, including cost overruns and
expenses associated with Additional Development Activities;

 

(iv)                              to review quarterly financial statements and
forecasts to ensure consistency with any applicable budgets; and

 

(v)                                 to work with the other Sub-Committees and
the JSC to ensure that their respective activities are in accordance with the
budgets set forth in the Product Work Plans.

 

(c)                                  Meetings. The JFC shall meet at least [***]
in connection with the reporting and reconciliation to be conducted pursuant to
Section 4.2 (or as otherwise agreed to by the Parties), and such meetings may be
conducted in person, by videoconference or by teleconference.  [***] in
connection with its participation on the JFC.  In addition, either Party may
call a meeting of the JFC at any time upon [***] notice.  Meetings of the JFC
will be effective only if at least one (1) representative of each Party is
present at or participating in such meeting.

 

(d)                                 JFC Authority. The JFC shall have
decision-making authority with respect to accounting matters related to the
reporting done pursuant to Section 4.2.

 

3.14                        Joint Commercialization Sub-Committee.

 

(a)                                 Membership. The Parties shall, as soon as
practicable and, in any event, no later than [***], form a Commercialization
Sub-Committee to oversee execution of the Commercialization Plans (the “JCC”). 
The JCC shall consist of four (4) representatives of Mylan and four
(4) representatives of Momenta, or such other equal number of representatives
from each Party as the Parties may agree in writing.  Each member of the JCC
will have knowledge and expertise in the commercialization of products similar
to the Products, and will have appropriate seniority within the applicable
Party.  Without limiting the foregoing, each Party shall have at least one
(1) representative to the JCC with expertise in regulatory and medical affairs
matters.  Subject to the foregoing, each Party may replace its representatives
to the JCC at any time upon written notice to the other Party (subject, however,
to such replacement complying with the requirements of this Section 3.14(a)).

 

(b)                                 Responsibilities of JCC.  Subject to the
terms of this Agreement, the JCC shall have the following responsibilities:

 

(i)                                     to [***];

 

(ii)                                  to [***];

 

(iii)                               to [***];

 

(iv)                              to [***]; and

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

29

--------------------------------------------------------------------------------


 

(v)           to [***].

 

(c)           Meetings. The JCC shall meet at least four (4) times per year (or
as otherwise agreed to by the Parties), and such meetings may be conducted in
person, by videoconference or by teleconference.  [***] in connection with its
participation on the JCC.  In addition, either Party may call a meeting of the
JCC at any time upon [***] notice.  Meetings of the JCC will be effective only
if at least one (1) representative of each Party is present at or participating
in such meeting.

 

(d)           JCC Authority. Subject to Section 2.4(a) and (b), the JCC shall
have decision-making authority with respect to [***].

 

3.15        Legal Activities and Intellectual Property Sub-Committee.

 

(a)           Membership. The Parties shall, as soon as practicable and, in any
event, no later than [***], form a Sub-Committee to develop and oversee the
execution of the Collaboration IP Plan for freedom to operate regarding the
Products and other Legal Activities with respect to the Products (the “JLC”). 
The JLC shall consist of three (3) representatives of Mylan and three
(3) representatives of Momenta, or such other equal number of representatives
from each Party as the Parties may agree in writing.  One of each of the
Parties’ representatives to the JLC shall also be a member of the JDRC or JCC. 
Each Party shall bear its own expenses in connection with its participation on
the JLC.

 

(b)           Responsibilities of JLC.  Subject to the terms of this Agreement,
the JLC shall have the following responsibilities:

 

(i)            to [***] with respect to the Products;

 

(ii)           to [***];

 

(iii)          to [***];

 

(iv)          to [***]; and

 

(v)           to [***].

 

(c)           Meetings. The JLC shall meet at least four (4) times per year (or
as otherwise agreed to by the Parties), and such meetings may be conducted in
person, by videoconference or by teleconference.  [***] in connection with its
participation on the JLC.  In addition, either Party may call a meeting of the
JLC at any time upon [***] notice.  Meetings of the JLC will be effective only
if at least one (1) representative of each Party is present at or participating
in such meeting.

 

(d)           JLC Authority. Except as expressly set forth in Article 5, the JLC
shall have decision-making authority with respect to how the day-to-day Legal
Activities are being carried out pursuant to the Collaboration IP Plan.

 

3.16        Limits on Sub-Committees’ Power.  Notwithstanding the foregoing:
(a) any decision that this Agreement provides is to be made by the Parties shall
not be within the

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

30

--------------------------------------------------------------------------------


 

authority of any Sub-Committee; and (b) no Sub-Committee shall have the
authority to: (i) directly impose any financial obligation on either Party or
its Affiliates, (ii)  impose a resolution on the Parties with respect to any
dispute regarding the existence or amount of any payment to be made under this
Agreement, (iii) directly impose on either Party, an obligation to allocate such
Party’s or its Affiliate’s tangible or intangible resources and assets in a
certain manner, or (iv) amend, interpret, modify or waive compliance with this
Agreement.

 

ARTICLE 4.
FINANCIAL TERMS

 

4.1          Consideration.

 

(a)           Up-Front Payment.  Within [***], Mylan shall make a
non-creditable, non-refundable upfront payment to Momenta of Forty-Five Million
U.S. Dollars ($45,000,000).

 

(b)           Continuation Payments. For each Product (other than M834) with
respect to which both Parties decide to continue the Development, Manufacture
and Commercialization pursuant to Section 2.6(a), Mylan shall make a
continuation payment to Momenta of [***] within [***] after each such decision
by the Parties (each, a “Continuation Payment”).  For clarity, the total amount
of Continuation Payments made to Momenta under this Agreement shall not exceed
an aggregate of [***].

 

(c)           Development Milestone.  For M834, Mylan shall pay to Momenta [***]
within [***] after the first achievement by or on behalf of Momenta of [***]
(the “Development Milestone”).  Such Development Milestone payment shall be
payable [***].  For clarity, if such Development Milestone event is not
achieved, Mylan shall not owe the corresponding milestone payment.

 

4.2          Cost Share and Profit Share.  The Parties shall share all
Development Expenses and Shared Other Expenses for each Product, incurred after
the Effective Date, as set forth below in this Section 4.2.  The Parties shall
share all Profits (Losses) for each Product according to the Profit Share
Percentage.  All such Shared Other Expenses and Profits (Losses) for each
Product shall be subject to reconciliation, reimbursement and payment pursuant
to the Profit Share calculation set forth in Sections 4.2(b) — (d) below.  For
clarity, each Shared Other Expense shall be accounted for only once when
calculating the Profit Share, even if the activity with respect to which such
expense is incurred is described in more than one (1) subcategory of Shared
Other Expenses.

 

(a)           Development Expenses and Shared Other Expenses.

 

(i)            Development Expenses.

 

(1)           Incurring Development Expenses.  Subject to
Section 4.2(a)(i)[***]-(6), each Party shall initially bear all Development
Expenses it incurs as set forth in each Product Work Plan (or as set forth in
Exhibit 2.1(a)(1) prior to approval of such Product Work Plan) for each
Product.  Without limiting the foregoing, [***].

 

                [***].

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

31

--------------------------------------------------------------------------------


 

(4)           Finalization of the CPM Balance.  In the first Calendar Quarter in
which (A) the CPM Balance [***] or (B) the [***] the “Finalization of the CPM
Balance”), then the Parties shall initiate reconciliation of Development
Expenses in such Calendar Quarter (and thereafter) [***] and share Development
Expenses in a Calendar Quarter as follows:

 

(A)          If the [***] is [***], then the Mylan Development Reconciliation
Payment in such Calendar Quarter shall [***].

 

(B)          If the [***] is [***], then the Momenta Development Reconciliation
Payment in such Calendar Quarter shall [***].

 

(5)           Reconciliation of Development Expenses.

 

(A)          [***]: Without limiting the reporting obligations in Sections
4.2(b) and (c) below, [***], within [***] after the expiration of the applicable
Calendar Year [***], each Party shall provide the other Party with a report of
its Development Expenses for all Products for such Calendar Year [***]
(individually, a Party’s “Annual Development Expenses”).  If there is a
Development Reconciliation Amount owed by a Party for a Calendar Year [***],
then it shall be paid to the other Party within [***] after delivery of both
Parties’ reports of Annual Development Expenses for such Calendar Year [***].

 

(B)          [***]:  Without limiting the reporting obligations in Sections
4.2(b) and (c) below, [***], within [***] after the expiration of the applicable
Calendar Quarter, each Party shall provide the other Party with a report of its
Development Expenses for all Products for such Calendar Quarter (individually, a
Party’s “Quarterly Development Expenses”).  If there is a Development
Reconciliation Amount owed by a Party for a Calendar Quarter, then it shall be
paid to the other Party within [***] after delivery of both Parties’ reports of
Quarterly Development Expenses for such Calendar Quarter.  In addition, [***].

 

(6)           Example and Definitions.

 

An example calculation of this reconciliation process is set forth in
Exhibit 4.2(a)(i).  For purposes of the foregoing,

 

a.             “Momenta Annual Development Expenses” means for a Calendar Year
[***] incurred by Momenta in such Calendar Year [***].

 

b.             “Mylan Annual Development Expenses” means for a Calendar Year
[***] incurred by Mylan in such Calendar Year [***].

 

c.             “Mylan Annual Shortfall” means [***] the Momenta Annual
Development Expenses [***] for any Calendar Year [***].

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

32

--------------------------------------------------------------------------------


 

d.             “Mylan Quarterly Shortfall” means [***] the Momenta Quarterly
Development Expenses [***] in a Calendar Quarter.

 

e.             “Momenta Annual Shortfall” means [***] the Mylan Annual
Development Expenses [***] in a Calendar Year [***].

 

f.             “Momenta Quarterly Shortfall” means [***] the Mylan Quarterly
Development Expenses [***] in a Calendar Quarter.

 

g.             “Momenta Development Reconciliation Payment” is the amount
determined under [***] and Section 4.2(a)(i)(4)(B) .

 

h.             “Mylan Development Reconciliation Payment” is the amount
determined under [***] and Section 4.2(a)(i)(4)(A).

 

i.              The Momenta Development Reconciliation Payment and the Mylan
Development Reconciliation Payment may each be referred to herein as a
“Development Reconciliation Amount.”

 

j.              “CPM Balance” for a Calendar Year [***] means the [***] paid
[***] under this Agreement as of the end of such Calendar Year [***], reduced by
the [***] during [***].

 

k.             “CPM Amount Used” for a Calendar Year [***] means the amount of
the CPM Balance in each Calendar Year [***] that is [***].

 

l.              “Excess CPM Remaining Amount” shall mean any CPM Balance that
[***].

 

(ii)           Commercialization Expenses. The Parties shall share all
Commercialization Expenses for Commercialization Activities that are incurred by
the Parties in accordance with each Product Work Plan, according to the Profit
Share Percentage.

 

(iii)          Development and Commercialization Expense Overages.  Each Party
shall promptly notify the other Party if the notifying Party reasonably
determines that it is likely to otherwise exceed its allocated Development
Expenses or Commercialization Expenses under an applicable Product Work Plan,
and such excess expenses shall be treated as follows.  If a Party’s anticipated
Development Expenses or Commercialization Expenses in any Calendar Quarter
exceed those included in the development or [***] for all of such Party’s
activities under the Product Work Plan in such Calendar Quarter by [***]
(“Excess Further Expenses”), such Party shall provide the other Party an
explanation and reasonable documentation of such Excess Further Expenses, and
such Excess Further Expenses [***] by such Party shall be borne [***] by Momenta
and [***] by Mylan; provided that such Excess Further Expenses [***], such Party
[***] for such Calendar Year.  If such Excess Further Expenses exceed those
included in the Development or [***] for all of such Party’s activities under
the applicable Product Work Plan for a Calendar Quarter by [***], the Parties
shall [***].  The Excess Further Expenses mechanism is implemented as a tool to
monitor and effectively manage quarterly variations in Development Expenses and
Commercialization Expenses for timing differences. It does not [***].  If a
Party determines or

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

33

--------------------------------------------------------------------------------


 

anticipates that its projected Development Expenses or Commercialization
Expenses will exceed those included in the Development or [***] for all of such
Party’s activities under the applicable Product Work Plan for such Calendar
Year, then such Party would need to [***], and the allocation of Development
Expenses or Commercialization Expenses in excess of the previously approved
budget in the Product Work Plan will be [***].

 

(iv)          [***].  The Parties agree and intend that [***] shall not be
included in Shared Other Expenses, except as expressly agreed by the Parties
pursuant to the applicable Product Work Plan or otherwise by the Parties in
writing.  However, the Parties agree and intend that [***], shall be included in
Shared Other Expenses.  Subject to the foregoing, Each Party shall have the
right to [***] for the Products as it deems necessary or appropriate.

 

(v)           COGS.  The Parties shall share all COGS incurred in connection
with the Commercialization of the Product in accordance with each Product Work
Plan, according to the Profit Share Percentage.

 

(vi)          Legal Expenses.  The Parties’ rights and responsibilities with
respect to the Legal Activities, including the financial rights and obligations
of the Parties, are described in Article 5 and Section 8.4.

 

(vii)         Third Party Intellectual Property Payment Expenses.  Neither Party
shall, after the Effective Date, [***], without: (A) [***], and (B) [***].  Upon
[***], the Parties [***], the Third Party Intellectual Property Payments
(including, without limitation [***] payable to the licensor or seller of such
Patent Rights and Know-How based on the Development, Manufacture or
Commercialization of the Products by or on behalf of the Parties hereunder.

 

(viii)        FTEs and FTE Costs.  Each Party shall record and account for its
FTE effort for the Development and Commercialization of Products to the extent
that such FTE effort is included in Development Expenses or Commercialization
Expenses that are, or may in the future be, shared under this Agreement.  Each
Party shall report such FTE effort to the JSC on a quarterly basis.  Except to
the extent provided herein, each Party shall calculate and maintain records of
FTE effort incurred by it [***].  The JSC shall review the FTE Costs and any
adjustments thereto annually as part of its review, update and approval of the
Product Work Plans.

 

(b)           Incurring and Reporting of Shared Other Expenses and Development
Expenses; Summary Statements.  Except as expressly provided otherwise in this
Agreement and subject to [***] will be responsible for and pay for all such
Shared Other Expenses so incurred.  Each Party will maintain the books and
records referred to in Section 4.3 and will accrue all Shared Other Expenses,
Development Expenses and Net Sales in accordance [***] and [***].  Within ten
(10) Business Days after the end of each calendar month, each Party will submit
to the other Party a [***] of the Shared Other Expenses accrued, Development
Expenses, and, if applicable, Net Sales during the just-ended calendar month. 
Within [***] after the end of each Calendar Quarter [***], each Party will
submit to the other Party a written report reflecting the accrual of Shared
Other Expenses, Development Expenses and Net Sales during the just-ended
Calendar Quarter, as well as any Sublicense Revenue, on a Product-by-Product
basis (each a “Summary Statement”). To the extent Momenta makes Net Sales
pursuant to a Co-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

34

--------------------------------------------------------------------------------


 

Commercialization Agreement, it shall include the information described in
Section 4.2(c)(i) - (ii) below in its Summary Statement for each applicable
Calendar Quarter.  Such Summary Statements shall [***] all expenses included in
such Shared Other Expenses and Development Expenses during such Calendar Quarter
and, upon the reasonable request of the other Party, shall be [***].  Each Party
shall report the Shared Other Expenses and Development Expenses incurred by it
in comparison to the Product Work Plan.  The Parties shall seek to resolve any
questions related to such Summary Statements within [***] following receipt by
each Party of the other Party’s report hereunder.  The JSC shall facilitate the
resolution of any questions concerning such Summary Statements, as appropriate.
Each Party shall have the right at reasonable times and upon reasonable prior
notice to audit the other Party’s records as provided in Section 4.5 to confirm
the accuracy of the other Party’s costs and reports with respect to Shared Other
Expenses and Development Expenses that are shared under this Agreement.  Upon
the request of either Party [***], the JFC will discuss any questions or issues
arising from the Summary Statements, including the basis for the accrual of
specific Shared Other Expenses or Development Expenses.

 

(c)           [***].  [***] after the end of the Calendar Quarter, but in any
event within [***] after receipt by the Preparing Party (as defined below) of
the other Party’s Summary Statement [***], the Preparing Party will prepare a
[***] report [***] shall be [***] that [***] each Party’s Summary Statement and
the Profits (Losses) and Legal Expenses [***] on a Product-by-Product basis in
accordance with Section 4.2(a) (the “[***]”).  Prior to [***] shall be the
Preparing Party for [***] for such Product.  Following [***] shall be the
Preparing Party for [***] for such Product.  Without limited the foregoing,
following [***], the [***] shall include:

 

(i)            [***];

 

(ii)           [***];

 

(iii)          [***];

 

(iv)          [***]; and

 

(v)           [***].  For clarity, to the extent [***].

 

(d)           Payments of Cost Share and Profit Share.

 

(i)            Based on the [***] for the applicable Calendar Quarter or
Calendar Year, the applicable Party [***] will invoice the other Party after
such [***] is complete, and the receiving Party will pay such invoice within
[***] of receipt of invoice.  For clarity, prior to [***], the sharing of
expenses will be calculated in accordance with this Section 4.2 [***], and
[***].  The Parties may, upon mutual agreement, net out payment of a Development
Reconciliation Amount owed to one Party under Section 4.2(a)(i) with any payment
owed to the other Party under this Section 4.2(d)(i).

 

(ii)           Overdue Payments.  If any payment owed to a Party under this
Agreement is not made when due, such outstanding payment shall accrue interest
(from the date such payment is due through and including the date upon which
full payment is made) [***], from the due date until paid in full, provided that
in no event shall said annual rate exceed the maximum interest rate permitted by
law in regard to such payments.  Such payment, when made,

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

35

--------------------------------------------------------------------------------


 

shall be accompanied by all interest so accrued.  Said interest and the payment
and acceptance thereof shall not negate nor waive the right of a Party to any
other remedy, legal or equitable, to which it is entitled because of the
delinquency of the payment.

 

(e)           Efforts to Streamline Reporting. The Parties will cooperate [***],
through the JFC, to develop processes and align the reporting timelines set
forth in Section 4.2(a), (b) and (c) with each Party’s internal close calendars
and internal and external reporting timelines, processes and obligations.

 

4.3          Books and Records.  During the Term of this Agreement, each Party
shall keep, and shall ensure that its respective Affiliates and Sublicensees
shall keep, [***], complete and accurate records in sufficient detail to make
the reports required hereunder, to confirm compliance with the provisions of
this Agreement, to properly reflect all amounts billed, owed or reported and to
verify the amounts payable hereunder for a period of [***] after such payments
are made.

 

4.4          Taxes.

 

(a)           Tax Withholding.  Each Party shall be entitled to deduct and
withhold from any amounts payable under this Agreement such taxes as are
required to be deducted or withheld therefrom under any provision of Applicable
Law.  The Party that is required to make such withholding (the “Paying Party”)
will: (i) deduct those taxes from such payment, (ii) timely remit the taxes to
the proper taxing authority, and (iii) send evidence of the obligation together
with proof of tax payment to the recipient Party (the “Payee Party”) on a timely
basis following that tax payment; provided, however, that before making any such
deduction or withholding, the Paying Party shall give the Payee Party notice of
the intention to make such deduction or withholding (such notice, which shall
include the authority, basis and method of calculation for the proposed
deduction or withholding, shall be given at least a reasonable period of time
before such deduction or withholding is required, in order for such Payee Party
to obtain reduction of or relief from such deduction or withholding).  Each
Party agrees to cooperate with the other Parties in claiming refunds or
exemptions from such deductions or withholdings under any relevant agreement or
treaty which is in effect to ensure that any amounts required to be withheld
pursuant to this Section 4.4(a) are reduced in amount to the fullest extent
permitted by Applicable Laws.  In addition, the Parties shall cooperate in
accordance with Applicable Laws to minimize indirect taxes (such as value added
tax, sales tax, consumption tax and other similar taxes (“Indirect Taxes”)) in
connection with this Agreement, as applicable.

 

(b)           Tax [***].  Notwithstanding the foregoing, if: (i) any Party
[***], (ii) as a result of such [***], such Party (or its assignee) is required
by Applicable Law to [***], and (iii) such [***], then any such [***].  The
obligation to [***] pursuant to the preceding sentence shall not apply, however,
to the extent such [***].  Solely for purposes of this Section 4.4, a Party’s
[***] shall include [***].

 

(c)           Tax Documentation.  Each Party has provided a properly completed
and duly executed IRS Form W-9 or applicable Form W-8 to the other Party.  Each
Party and any other recipient of payments under this Agreement shall provide to
the other Party, at the time or times reasonably requested by such other Parties
or as required by Applicable Law, such properly completed and duly executed
documentation (for example, IRS Forms W-8 or W-9) as

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

36

--------------------------------------------------------------------------------


 

will permit payments made under this Agreement to be made without, or at a
reduced rate of, withholding for taxes.

 

(d)           [***].

 

(e)           U.S. Tax Considerations.  Mylan shall indemnify, defend and hold
Momenta harmless from any and all liabilities, claims and losses with respect of
U.S. federal, state or local income or withholding taxes attributable to any
amounts payable to (or allocable to) Mylan under this Agreement.

 

(f)            Cooperation.  Mylan and Momenta shall [***] cooperate with each
other to minimize any adverse tax consequences that may arise with regard to the
transactions contemplated by this Agreement and related agreements.

 

4.5          Audits and Inspection.  From and after the Effective Date, upon
[***] from a Party, the other Party shall permit, and shall ensure that its
Affiliates shall permit, an independent certified public accounting firm of
recognized national standing, selected by the requesting Party [***], to have
access to such Party’s (or their Affiliates) records maintained pursuant to
Section 4.3, as may be reasonably necessary to verify the accuracy of any
amounts reported, actually paid or payable under this Agreement for any year
ending not more than [***] prior to the date of such request; provided that a
Party’s records related to any given year shall not be subject to audit pursuant
to this Section 4.5 [***].  The audited Party may require such accounting firm
to be subject to reasonable and customary confidentiality obligations as a
condition to conducting such audit.  Such audits may be made no more than [***],
during normal business hours at reasonable times mutually agreed by the Parties;
[***].  If such accounting firm concludes that additional amounts were owed to
the requesting Party during such period with respect to such country of the
Territory as applicable, or if the requesting Party overpaid based on a
calculation of the Profit Share, the Development Reconciliation Amount or Legal
Expenses not included in the calculation of the Profit Share during the audited
period, the other Party shall pay such additional amounts or refund such
overpayment (including interest on such additional sums with respect to such
country of the Territory in accordance with Section 4.2(d)(ii)) within [***]
after the date the requesting Party delivers to the other Party such accounting
firm’s written report so concluding.  If such accounting firm concludes that
additional amounts were owed to the audited Party during such period with
respect to such country of the Territory as applicable, or if the audited Party
overpaid based on a calculation of the Profit Share, the Development
Reconciliation Amount or Legal Expenses not included in the calculation of the
Profit Share during the audited period, the auditing Party shall pay such
additional amounts or refund such overpayment (including interest on such
additional sums with respect to such country of the Territory in accordance with
Section 4.2(d)(ii)) within [***] after the date the requesting Party delivers to
the other Party such accounting firm’s written report so concluding. The fees
charged by such accounting firm shall be paid by the requesting Party; provided,
however, that if the audit discloses that the amounts payable to such Party for
the audited period are more than [***] of the amounts actually paid for such
period in such country of the Territory as applicable, or if the audit discloses
that the other Party has overcharged the requesting Party for rates or fees for
products or services for such period in such country of the Territory as
applicable, by over [***], then the other Party shall pay the reasonable fees
and expenses charged by such accounting firm.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

37

--------------------------------------------------------------------------------


 

ARTICLE 5.

INTELLECTUAL PROPERTY AND LITIGATION

 

5.1          Ownership of Intellectual Property.  Mylan shall own and retain all
right, title, interest and ownership in Mylan Intellectual Property, including
Mylan Intellectual Property that was conceived, derived, acquired or made prior
to the Effective Date or independently outside the course of the Collaboration,
except as expressly licensed to Momenta under this Agreement.  Momenta shall own
and retain all right, title, interest and ownership in the Momenta Intellectual
Property, including Momenta Intellectual Property that was conceived, derived,
acquired or made prior to the Effective Date or independently outside the course
of the Collaboration, except as expressly licensed to Mylan under this
Agreement.  The Parties shall jointly own all Collaboration Intellectual
Property developed in the course of performing their activities under the
Product Work Plan under the Collaboration. Subject [***], each Party [***].

 

5.2          Improvements.  Mylan shall own all right, title, interest and
ownership in and to Mylan Improvements created in the course of the
Collaboration.  Momenta shall own all right, title, interest and ownership in
and to the Momenta Improvements created in the course of the Collaboration.

 

5.3          Prosecution and Maintenance of Patent Rights.

 

(a)           Generally.  From and after the Effective Date:

 

(i)            [***] shall have the right and responsibility, [***], to prepare,
file, prosecute (including the handling of inter partes review, post grant
review, ex parte reexamination, supplemental examination, opposition and similar
proceedings [***] and maintain patent protection [***].  If [***] decides to
abandon, or otherwise fails to prosecute or maintain, any Patent Rights within
the [***] in any country in the Territory, [***] shall provide [***] with
written notice of such decision at least [***] prior to any applicable filing
deadline, and of any such failure promptly after it occurs.  In such case, [***]
shall have the right, but not the obligation, to prepare, file, prosecute and
maintain patent protection with respect to such [***] in such country [***]. 
Furthermore, subject to the terms and conditions of this Agreement, [***].

 

(ii)           [***] shall have the right and responsibility, [***], to prepare,
file, prosecute (including the handling of inter partes review, post grant
review, ex parte reexamination, supplemental examination, opposition and similar
proceedings with respect to the [***]) and maintain patent protection with
respect to the [***] shall keep [***].  If Momenta decides to abandon, or
otherwise fails to prosecute or maintain, any Patent Rights within the [***] in
any country in the Territory, [***] shall provide [***] with written notice of
such decision at least [***] prior to any applicable filing deadline, and of any
such failure promptly after it occurs.  In such case, [***] shall have the
right, but not the obligation, to prepare, file, prosecute and maintain patent
protection with respect to such [***] in such country [***].  Furthermore,
subject to the terms and conditions of this Agreement, [***].

 

(iii)          [***] shall have the responsibility to prepare, file, prosecute
(including the handling of inter partes review, post grant review, ex parte
reexamination, supplemental examination, opposition and similar proceedings with
respect to the Collaboration

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

38

--------------------------------------------------------------------------------


 

Patent Rights) and maintain patent protection with respect to Collaboration
Patent Rights in the names of both Parties.  [***] for the Collaboration Patent
Rights, [***] with respect to the preparation, filing, prosecution (including
the handling of inter partes review, post grant review, ex parte reexamination,
supplemental examination, opposition and similar proceedings with respect to the
Collaboration Patent Rights) and maintenance of the Collaboration Patent Rights.
[***] for the Collaboration Patent Rights, [***] with respect to the
preparation, filing, prosecution (including the handling of inter partes review,
post grant review, ex parte reexamination, supplemental examination, opposition
and similar proceedings with respect to the Collaboration Patent Rights) and
maintenance of the Collaboration Patent Rights.  The non-controlling Party shall
cooperate as reasonably requested by Party assuming control to facilitate
control of such filing, prosecution and maintenance of such Collaboration Patent
Right by the Party assuming control.

 

(b)           Cooperation.  From and after the Effective Date, each Party shall
make available to the Party filing, prosecuting or maintaining any Collaboration
Patent Rights, or such Party’s authorized attorneys, agents or representatives,
its employees whom such controlling Party [***] deems necessary in order to
assist it in obtaining patent protection for such Collaboration Patent Rights.

 

(c)           Responsibility for Legal Expenses.  From and after the Effective
Date, responsibility for Legal Expenses associated with patent prosecution
(including the handling of inter partes review, post grant review, ex parte
reexamination, supplemental examination, opposition and similar proceedings) and
maintenance shall be as follows:

 

(i)            Momenta Patent Rights/Mylan Patent Rights.  Each Party shall be
responsible for [***] of the Legal Expenses associated with the preparation,
filing, prosecution and maintenance of the Patent Rights [***], in each case
that cover or claim Products during the Term; provided that in the event that:
(A) Momenta [***], Mylan’s responsibility with respect to Legal Expenses
associated with such Patent Rights shall [***]; and (B) Mylan [***], Momenta’s
responsibility with respect to Legal Expenses associated with such Patent Rights
shall [***].

 

(ii)           Collaboration Patent Rights.  Each Party shall be responsible for
[***] of the Legal Expenses associated with the preparation, filing, prosecution
and maintenance of Collaboration Patent Rights during the Term.

 

5.4          Patent Enforcement/Third Party Infringement.

 

(a)           Notice.  Each Party shall promptly report to the other Party
during the Term after the Effective Date any known or suspected infringement or
unauthorized use of any of the Mylan Intellectual Property, the Momenta
Intellectual Property or the Collaboration Intellectual Property, as the case
may be, of which such Party becomes aware, and, upon request, shall provide the
other Party with all evidence within its possession or control supporting such
known or suspected infringement or unauthorized use.

 

(b)           [***].  Promptly following notification to the other Party of any
known or suspected infringement or unauthorized use of any of the Mylan
Intellectual Property, the Momenta Intellectual Property or Collaboration
Intellectual Property based on the Development,

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

39

--------------------------------------------------------------------------------


 

Manufacture, or Commercialization of a Product or a Competing Product, [***]
with respect to enforcement proceedings or Third Party infringement litigation
matter [***] with respect to such infringement or unauthorized use (“Enforcement
Litigation”); and (ii) [***].

 

(c)           [***] Enforcement Litigation.

 

(i)            If the Parties, [***], agree to proceed with an Enforcement
Litigation, [***] should take the lead in managing such Enforcement Litigation
(such lead Party, the “Lead EL Party” and the other Party the “Non-EL Lead
Party”) unless the Parties [***] determine that the JLC should manage such
Enforcement Litigation.

 

(ii)           The Parties will engage counsel [***].  The Lead EL Party, or the
JLC when selected to manage the Enforcement Litigation, shall have the right to
control the Enforcement Litigation, and the Non-EL Lead Party shall [***].  When
a Lead EL Party is controlling a matter, [***].

 

(iii)          The Parties and their counsel shall [***].  Counsel to the
Parties shall [***].  When a Lead EL Party is controlling a matter, it shall
[***] with regard to claims, arguments and strategy in the Enforcement
Litigation; provided, however, that [***], then the Lead EL Party shall [***].

 

(iv)          All Legal Expenses related to an Enforcement Litigation matter
[***] with respect to a Product [***] and any recoveries obtained as a result of
such Enforcement Litigation shall be allocated between the Parties in accordance
with their respective Allocable Legal Expense Shares.  Further, for the
avoidance of doubt, [***].

 

(d)           [***] Enforcement Litigation.

 

(i)            [***], shall have the right to determine whether or not to
proceed with any Enforcement Litigation.  If such party determines to proceed
with the Enforcement Litigation, such Party (hereinafter the “Active EL Party”)
shall have the sole and exclusive right to select counsel for the Enforcement
Litigation initiated by it pursuant to this Section 5.4(d).  The Party that is
not the Active EL Party shall be referred to under this Section 5.4(d) as the
“Passive EL Party”.

 

(ii)           In any Enforcement Litigation brought by the Active EL Party
pursuant to this Section 5.4(d), the Passive EL Party [***]; but control of such
Enforcement Litigation shall remain with the Active EL Party.

 

(iii)          All Legal Expenses related to an Enforcement Litigation matter
[***] with respect to a Product [***] and any recoveries obtained as a result of
such Enforcement Litigation shall be allocated between the Parties as follows:

 

(1)           The Active EL Party shall be responsible for and shall pay [***]
of all Legal Expenses (other than [***]) associated with such Enforcement
Litigation, subject to the following.

 

(2)           If the Enforcement Litigation pursued by the Active EL Party
[***], based on [***], any recoveries obtained as a result of such Enforcement
Litigation

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

40

--------------------------------------------------------------------------------


 

shall be allocated to the Parties in accordance with their respective Allocable
Legal Expense Share; provided that the Active EL Party [***].  If such
Enforcement Litigation matter [***] following the final, unappealable (or
unappealed) court order or decision, or final settlement of the Enforcement
Litigation for such Product in such country.  [***].

 

5.5          [***]; Third Party Suits.

 

(a)           [***].  Within [***] after the creation of the JLC, the JLC [***]
taking into consideration [***] (the “Collaboration IP Plan”).  The
Collaboration IP Plan shall [***] (“Legal Clearance Activities”).  The
Collaboration IP Plan shall [***].  The JSC shall meet and seek to agree at
least [***] prior to the filing of a BLA for Regulatory Approval of a Product as
to the appropriate course of action with respect to Legal Clearance Activities
with respect to each Product.  Decisions regarding the appropriate course of
action with respect to Legal Clearance Activities [***].

 

(b)           Third Party Suits; Other Collaboration Litigation.

 

(i)            In addition, from and after the Effective Date, in the event that
a Third Party shall otherwise make any claim or bring any suit or other
proceeding (including a declaratory judgment) against a Party, or any of its
Affiliates, Sublicensees, or customers, for infringement or misappropriation of
any intellectual property rights based on the research, development, making,
using selling, offering for sale, import or export of any Product in the
Territory, [***].

 

(ii)           [***].  In connection therewith, [***].

 

(c)           [***] Other Collaboration Litigation.

 

(i)            If, after the Effective Date, the Parties: (A) pursuant to the
Collaboration IP Plan, or otherwise [***];  (B) [***]; or (C) [***], in each
case unless the Parties [***] determine that [***] (such lead Party, the “Lead
OCL Party” and the other Party, the “Non-Lead OCL Party”).

 

(ii)           [***].

 

(iii)          The Parties and their counsel shall [***].  Counsel to the
Parties shall also [***].  Each Party shall [***]; however, if [***].  All Legal
Expenses related to an Other Collaboration Litigation matter described in
Section 5.5(c)(i) with respect to a Product and any recoveries obtained as a
result of such Other Collaboration Litigation shall be allocated between the
Parties in accordance with their respective Allocable Legal Expense Shares.

 

(d)           [***] Other Collaboration Litigation. Other than as permitted
under Section 2.4(f), if, after the Effective Date, [***]; or (B) [***], in each
case within [***] following notification to the other Party of [***], the
Parties shall [***].

 

5.6          Settlement.  After the Effective Date, [***] may settle or consent
to an adverse judgment with respect to an Enforcement Litigation or Other
Collaboration Litigation which [***].  However, [***].

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

41

--------------------------------------------------------------------------------


 

5.7          [***] Litigation.  [***] on the appropriate course of action with
respect to [***] proceedings and litigation related to the Products.  All Legal
Expenses associated with actions with respect to [***] proceedings that are
included in the Collaboration IP Plan [***] shall be allocated according to the
Parties’ respective Allocable Legal Expense Shares.

 

5.8          Patent Marking.  Mylan shall be responsible for complying with
patent marking statutes in the applicable country in the Territory in which a
Product is sold by Mylan, its Affiliates or its Sublicensees pursuant to this
Agreement.

 

5.9          Participation of Other Persons in the Collaboration.  Except as the
Parties may otherwise agree in writing, each of Mylan and Momenta shall be
responsible for executing an appropriate agreement with each employee,
individual contractor, consultant or agent (including, for purposes of clarity,
individuals who regularly work for Affiliates of Mylan or Momenta), as well as
Third Parties working on their respective behalves on the Collaboration,
including a provision requiring such employee, individual contractor,
consultant, agent, or Third Party to assign or exclusively license to Mylan or
Momenta, respectively, all Know-How and Patent Rights which he or she develops
or conceives or reduces to practice in the course of his or her Development work
on the Collaboration that Cover the Products, so that such Know-How and Patent
Rights are Controlled by Mylan or Momenta, respectively.  Each Party shall [***]
to enforce the terms of their respective agreements described in this
Section 5.9.  Upon written request, each Party shall make available to the other
Party copies of any material agreements with contractors or other Third Parties
with respect to Third Party Intellectual Property Payments authorized by the JSC
under Section 4.2(a)(vii), to the extent permitted by such agreements and
subject to appropriate confidentiality obligations.

 

5.10        Common Interest Disclosures.  With regard to any privileged or
confidential information or opinions disclosed pursuant to this Agreement by a
Party to the other Party regarding Patent Rights or other intellectual property
or technology owned by the disclosing Party or a Third Party, the Parties agree
that they may have a common legal interest in determining whether, and to what
extent, such Patent Rights and other intellectual property rights may affect any
Product, and a further common legal interest in defending against any actual or
prospective Third Party claims based on allegations of misuse or infringement of
Patent Rights or other intellectual property rights relating to any Product. 
Accordingly, the Parties agree that all such information and materials obtained
by Mylan and Momenta from each other in which they have such a common legal
interest may be subject to a separate common interest agreement mutually
acceptable to the Parties that they may enter into with respect to such
information and materials, upon the request of either Party.  Such separate
agreement would provide that: (a) all such information and materials [***];
(b) [***]; and (c) [***].

 

5.11        Identification of the Parties as a Co-Developer of each Product.

 

(a)           During the Term after the Effective Date, Mylan shall ensure that
the primary packaging artwork and label (but not marketing materials) that are
used for Commercializing each Product in each country in the Territory clearly
[***].

 

(b)           Subject to the terms and conditions of this Agreement, Momenta
hereby grants Mylan, during the Term after the Effective Date, a non-exclusive
and royalty-free license in the Territory to use [***] solely in connection with
the Products

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

42

--------------------------------------------------------------------------------


 

for the purpose of packaging, labeling, marketing, distribution and sale of the
Products.  Mylan acknowledges and agrees that: (i) the [***] are and shall
remain the sole property of Momenta; (ii) its utilization of the [***] will not
create in it, nor will it represent it has, any right, title or interest in or
to such [***] other than the license expressly granted herein; and (iii) all
goodwill attached to or arising out of such use of the [***] by Mylan will
accrue to the benefit of Momenta.  Mylan agrees that it will take no action
adverse to or inconsistent with Momenta’s ownership of the [***], including
without limitation seeking to register any of the [***] in the Territory, or
opposing, disputing, or assisting others in opposing or disputing Momenta’s
ownership of the [***] in any way.

 

(c)           Mylan acknowledges the importance to Momenta of maintaining the
reputation and goodwill associated with the [***] and high standards of quality
for any products and services provided in connection with the [***].  Mylan
agrees that its use of the [***] shall conform to Applicable Law and to
reasonable and customary usage guidelines and quality standards communicated in
writing by Momenta to Mylan.  Mylan shall use the [***] upon or in relation to
the Products only in such manner where the distinctiveness, reputation, and
validity of the [***] shall not be impaired and the public shall not be misled. 
If Mylan fails to comply with the terms of this Section 5.11(c), then [***].

 

(d)           Mylan shall provide representative packaging artwork and labels or
marketing material that Mylan wishes to use for the Commercialization of a
Product for Momenta’s review.  Momenta shall notify Mylan in writing of any
change to any packaging or labeling used for a Product necessary to reflect any
changes to Momenta’s trademark, trade name, logo or other features thereof, and
Mylan shall promptly incorporate such change in the next revision of such
packaging or labeling.  Except as set forth above, after the Effective Date,
Mylan shall have the sole right to select the trademarks and trade dress for use
with the Products in the Territory, and, as between the Parties, Mylan shall own
all such trademarks and trade dress, and all good will associated therewith.

 

ARTICLE 6.
LICENSES AND EXCLUSIVITY

 

6.1          Licenses to Mylan.

 

(a)           Product Specific Licenses.  Subject to the terms and conditions of
this Agreement, Momenta hereby grants to Mylan, effective as of the Effective
Date, an exclusive (even as to Momenta, except as expressly set forth below in
this Section 6.1(a)) right and license, with the right to grant and authorize
sublicenses [***], under the Momenta Intellectual Property and Momenta’s
interest in the Collaboration Intellectual Property to: (i) Develop, Manufacture
(and have made), use, and import the Products; and (ii) sell, offer for sale,
have sold and otherwise Commercialize the Products, in each case (i) and (ii) in
the Field in the Territory; provided that Momenta shall retain any rights under
the Momenta Intellectual Property and Collaboration Intellectual Property
necessary to perform any Development Activities or

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

43

--------------------------------------------------------------------------------


 

Commercialization Activities assigned to it with respect to a Product in a
Product Work Plan or Co-Commercialization Agreement, as applicable.

 

(b)           Covenant.  Mylan shall use such Momenta Intellectual Property
solely for the purposes of exercising its rights and performing its obligations
under this Agreement and solely as otherwise permitted under Applicable Law.

 

6.2          Licenses to Momenta.

 

(a)           Collaboration License.  Subject to the terms and conditions of
this Agreement, Mylan hereby grants to Momenta, effective as of the Effective
Date, a co-exclusive (with Mylan), non-transferable, right and license, in the
Field in the Territory, with the right to grant sublicenses solely as agreed to
by the Parties [***], under the Mylan Intellectual Property solely to:
(i) perform its activities under the applicable Product Work Plan(s) to Develop
and Manufacture the Products; and (ii) to the extent Momenta has rights to
Commercialize the Products pursuant to Section 2.7 to perform its activities
under the applicable Commercialization Plan and Co-Commercialization Agreement.

 

(b)           Covenant.  Momenta shall use such Mylan Intellectual Property
solely for the purposes of exercising its rights and performing its obligations
under this Agreement and solely as otherwise permitted under Applicable Law.

 

6.3          In-Licensed Technology.  After the Effective Date, if either Party,
its Affiliates, or Sublicensees identify the need for, or are otherwise offered,
a license, covenant not to sue or similar rights to Third Party Patent Rights or
Know-How that such Party or its Affiliates [***] believes are (a) [***] or
(b) [***].

 

6.4          Retained Rights.  Any rights of Momenta not expressly granted to
Mylan under the provisions of this Agreement shall be retained by Momenta and
any rights of Mylan not expressly granted to Momenta under the provisions of
this Agreement shall be retained by Mylan.

 

6.5          Exclusive Collaboration.

 

(a)           Competing Products.  During the Term after the Effective Date,
with respect to each Product, Momenta and Mylan each agree, respectively, that
they shall not, and shall ensure that their respective Affiliates shall not
develop (except to the extent permitted by Section 6.5(b)), manufacture or
commercialize, or enable any Third Party to develop, manufacture or
commercialize, in the Territory a Competing Product that is not a Product that
is Developed, Manufactured or Commercialized by the Parties pursuant to this
Agreement.  Should a Party fail to comply with this Section 6.5, the other Party
may terminate the Agreement on a Product-by-Product and country-by-country basis
pursuant to Section 10.3(a), in addition to any other remedies available to it
under this Agreement, in law or in equity.

 

(b)           Acquisition of Competing Product Pursuant to Merger or
Acquisition. Neither Party will be deemed to be in breach of the restrictions
set forth in this Section 6.5 if such Party or any of its Affiliates acquires a
Competing Product, or the right to develop, manufacture or commercialize a
Competing Product in a country(ies) in the Territory, through an acquisition of
or a merger with the whole or substantially the whole of the business or assets
of

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

44

--------------------------------------------------------------------------------


 

another Person, so long as such Party (or its Affiliate) notifies the other
Party in writing within [***] after the closing of such acquisition or merger
and:

 

(i)            enters into a definitive agreement with a Third Party to Divest
such Competing Product in the applicable country(ies) in the Territory
(including as part of any Hold Separate Transaction) within [***] (or such
longer period that is required under Applicable Law) after the closing of such
acquisition or merger, [***]; or

 

(ii)           discontinues the development and commercialization of the
Competing Product in the Territory no later than [***] (or such longer period
that is required under Applicable Law) after the closing of such acquisition or
merger, [***].

 

[***]      Acquisition of Competing Product other than Pursuant to
Section 6.5(b).  In the event that, after the Effective Date, a Party (the
“Acquiring Party”) acquires a Competing Product or in-licenses the right to
develop, manufacture and commercialize a Competing Product in a country(ies) in
the Territory, other than pursuant to an acquisition described in
Section 6.5(b), the Acquiring Party shall notify the other Party within [***]
after the closing of such acquisition as to whether it intends to: (1) [***];
(2) [***]; (3) terminate [***]; or (4) [***].  In the event that the Acquiring
Party fails to provide such notice within the applicable [***] period, the
Acquiring Party shall be deemed to have provided notice of a decision to [***]. 
For clarity, the effective date of a termination under item (3) shall be [***].
For further clarity, until such effective date of termination, the [***]. 
Termination of this Agreement pursuant to item (3) under this [***] shall [***].

 

(d)                                 Additional [***] Activities.

 

(i)            If, after the Effective Date, a Party wishes to conduct [***]
with respect to a Product that [***] (“Additional [***] Activities”), then such
proposing Party shall provide the JSC (or applicable Sub-Committee) with [***]. 
If the JSC approves such Additional [***] Activities, then such Additional [***]
Activities shall be incorporated into the existing Product Work Plan, and the
costs of such Additional [***] Activities shall be shared by the Parties as
Development Expenses pursuant to Sections 4.2(a)(i).  If the JSC does not
approve such Additional [***] Activities, then [***].

 

(ii)           Additional [***] Intellectual Property.  Any Know-How or Patent
Rights arising in the performance of any such Additional [***] Activities
proposed to but not approved by the JSC and conducted independently by a Party
shall not be included within such Party’s Intellectual Property (i.e., Momenta
Intellectual Property or Mylan Intellectual Property, as applicable) for
purposes of licenses granted to the other Party under this Agreement, and shall
not be used for the Development, Manufacture or Commercialization of any
Products under this Collaboration (unless the Parties agrees in writing to the
use of such Know-How or Patent Rights).  In connection with such agreement, the
Parties will negotiate terms for such Know-How or Patent Rights to be included
within such Party’s Intellectual Property (i.e., Momenta Intellectual Property
or Mylan Intellectual Property, as applicable) for purposes of licenses granted
to the other Party under this Agreement.  For clarity, exploitation of such
Know-How and Patent Rights shall remain subject to the restrictions set forth in
Section 6.5(a).

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

45

--------------------------------------------------------------------------------


 

6.6          No Additional Licenses.  Except as expressly provided in this
Agreement, nothing in this Agreement grants either Party any right, license,
title or interest in and to the intellectual property rights of the other Party
(either expressly, by implication or by estoppel).

 

6.7          Bankruptcy.  All rights and licenses granted under or pursuant to
any Section of this Agreement are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of Title 11, United States Code (the “Bankruptcy
Code”), licenses of rights to “intellectual property” as defined under
Section 101(35A) of the U.S. Bankruptcy Code.  The Parties shall retain and may
fully exercise all of their respective rights and elections under the U.S.
Bankruptcy Code.  Upon the bankruptcy of a Party, the non-bankrupt Party shall
further be entitled to a complete duplicate of (or complete access to, as
appropriate) any such intellectual property necessary to exercise such rights
and licenses, and such, if not already in its possession, shall be promptly
delivered to the non-bankrupt Party, unless the bankrupt Party elects to
continue, and continues, to perform all of its obligations under this Agreement.

 

ARTICLE 7.

CONFIDENTIAL INFORMATION

 

7.1          Confidentiality.  Except as expressly contemplated by this
Agreement or any agreement between the Parties that is ancillary hereto, each
Party shall hold in confidence and shall not publish or otherwise disclose and
shall not use for any purpose (except for the purposes of carrying out its
obligations or exercising its rights under this Agreement): (a) any Confidential
Information of the other Party disclosed to it pursuant to this Agreement and
(b) the terms of this Agreement (subject to Section 7.4), until [***] after the
expiration or termination of this Agreement. The members of the JSC and any
Sub-Committees shall use pricing and other competitive commercial information
provided by the other Party solely for purposes of the Collaboration and
Commercializing the Products in accordance with this Agreement.  All
Confidential Information of a Party, including all copies and derivations
thereof, is and shall remain the sole and exclusive property of the disclosing
Party and subject to the restrictions provided for herein.  Subject to
Section 7.2, Section 7.3, Section 7.4 and Section 7.5, neither Party shall
disclose any Confidential Information of the other Party other than to those of
its directors, officers, Affiliates, employees, independent contractors, [***],
agents, and external advisors directly involved in or concerned with the
carrying out of this Agreement, on a strictly applied “need to know” basis
[***]; provided, however, that such persons and entities are subject to
confidentiality and non-use obligations at least as stringent as the
confidentiality and non-use obligations provided for in this Article 7, [***].

 

7.2          Public Disclosure.  The Parties have attached hereto as
Exhibit 7.2, mutually acceptable press releases by each Party announcing the
Collaboration (the “Initial Press Releases”), which each Party will release at a
time to be mutually agreed by the Parties.  The JSC shall review and approve,
from time to time, proposed disclosures of the Parties relating to this
Collaboration (or related activities, results or events) [***].  Except: (a) as
determined by a Party [***] to comply with Applicable Law (including applicable
securities laws and the rules and regulations of exchanges upon which a Party’s
securities are traded), subject to this Section 7.2; (b) with respect to JSC
approved disclosures; and (c) with respect to the Initial Press Releases as
agreed upon between the Parties, neither Party shall issue a press release or
make any other public disclosure regarding the terms or existence of this
Agreement or the Collaboration without the prior approval of such press release
or public disclosure by the other

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

46

--------------------------------------------------------------------------------


 

Party.  Each Party shall submit any such press release or public disclosure to
the other Party, and the receiving Party shall have [***] from receipt to review
and approve any such press release or public disclosure, [***].  Notwithstanding
the preceding requirements related to a press release or other public
disclosure, if a public disclosure is required by Applicable Law, including
without limitation in a filing with the U.S. Securities and Exchange Commission,
the disclosing Party shall provide copies of the disclosure reasonably in
advance [***] of such filing or other disclosure for the non-disclosing Party’s
prior review and comment.  The first approval of the contents of a press release
or public disclosure shall constitute permission to use such contents
subsequently without submission of the press release or public disclosure to the
other Party for approval.

 

7.3          Legally Required Disclosures.  If the receiving Party or any of its
representatives is required by Applicable Law or by order of a court of law,
administrative agency, or other governmental body to disclose any of the
Confidential Information of the other Party, the receiving Party will
(a) promptly provide the disclosing Party with reasonable advance written notice
to enable the disclosing Party the opportunity to seek, where appropriate, a
protective order or to otherwise prevent or limit such legally required
disclosure, (b) [***] cooperate with the disclosing Party to obtain such
protection, and (c) disclose only the legally required portion of the
Confidential Information.  Any such legally required disclosure will not relieve
the receiving Party from its obligations under this Agreement to otherwise limit
the disclosure and use of such information as Confidential Information.

 

7.4          Confidential Terms.  Except as expressly provided herein, each
Party agrees not to disclose the existence or any terms of this Agreement to any
Third Party without the consent of the other Party; provided, however, that
disclosures may be made on a strict need to know basis to actual or prospective
investors, acquirers, financing sources or licensees, or to a Party’s
accountants, attorneys and other professional advisors, [***] of
confidentiality.  If this Agreement must be publicly filed to comply with
Applicable Laws or regulations or rules of a securities exchange, including as
required in connection with a public offering of a Party’s stock or to comply
with regulations imposed by the United States Securities and Exchange
Commission, NASDAQ or stock exchange disclosure requirements, then the Party
filing the Agreement shall use reasonable efforts to seek confidential treatment
of the Agreement and shall seek the review and comment of the other Party with
respect to proposed redactions.

 

7.5          [***].  With respect to a Product, each of the Parties agrees to
share, upon request, [***] with the other Party and its Affiliates and
Sublicensees [***], provided, however, that [***] shall be used by the receiving
Party and its Affiliates and Sublicensees solely for [***].  Except as set forth
in the preceding sentence, if an Affiliate or Sublicensee of a Party shall fail
to agree to [***] to the extent such Affiliate or Sublicensee’s [***], such
Affiliate or Sublicensee, as the case may be, shall not be entitled to receive
[***].  Each Party agrees [***] with regard to a Product or any [***] with
regard to a Product as the other Party believes may be useful or necessary for
it to [***], in accordance with the terms of this Agreement.

 

7.6          Publications.  Each Party shall submit to the JSC for review and
approval all proposed academic, scientific and medical publications and public
presentations relating to a Product or any Development Activities under this
Agreement for review in connection with preservation of related patent rights,
and trade secrets to determine whether Confidential Information should be
modified or deleted from the proposed publication or public presentation

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

47

--------------------------------------------------------------------------------


 

and to ensure compliance with the publications policy adopted by the JSC (the
“Publications Policy”). Written copies of such proposed publications and
presentations shall be submitted to the JSC no later than [***] before
submission for publication or presentation and the JSC shall provide its
comments with respect to such publications and presentations within [***] of its
receipt of such written copy.  The review period may be extended for an
additional [***] if a representative of the non-publishing Party on the JSC can
demonstrate a reasonable need for such extension including, but not limited to,
the preparation and filing of patent applications.  By mutual agreement of the
Parties, this period may be further extended.  The first approval of the
contents of a proposed academic, scientific or medical publication or public
presentation relating to a Product or any Development Activities under this
Agreement shall, in each case, constitute permission to use such contents
subsequently without submission to the other Party for approval.

 

7.7          Prior Confidentiality Agreements.  The Parties are parties to a
[***] (the “Prior Confidentiality Agreement”). This Agreement, including this
Article 7, shall supersede the Prior Confidentiality Agreement. All Confidential
Information (as that term is defined in the Prior Confidentiality Agreement)
disclosed pursuant to the Prior Confidentiality Agreement shall be considered
Confidential Information under this Agreement, subject to the exceptions in
Section 1.30.

 

7.8          Destruction of Confidential Information.  Each Party shall destroy,
at the other Party’s instruction, all Confidential Information of the other
Party in its possession upon termination or expiration of this Agreement, or at
the disclosing Party’s election and written request.  The receiving Party shall
provide a written confirmation of such destruction within [***] after such
destruction; provided that the foregoing shall not apply to any Confidential
Information that is necessary to allow such Party to perform its obligations or
exercise any of its rights that expressly survive the termination or expiration
of this Agreement, and each Party shall be permitted to retain one copy of all
Confidential Information for purposes of determining its obligations under this
Agreement.

 

ARTICLE 8.

INDEMNIFICATION AND LIMITATION OF LIABILITY

 

8.1          Mylan Indemnification.  Mylan agrees to defend the [***], at
Mylan’s cost and expense, and will indemnify and hold harmless the [***] from
and against Losses arising or resulting from any Claims against a [***] arising
or resulting from the Fault of Mylan or its Affiliates.  Mylan’s obligation to
indemnify the [***] pursuant to this Section 8.1 for the Fault of Mylan shall be
subject to apportionment in accordance with Section 8.3.  As used herein, for
the avoidance of doubt, Mylan’s obligation to indemnify the [***] pursuant to
this Section 8.1 shall not apply to any Enforcement Litigation or Other
Collaboration Litigation, and the Parties’ respective rights and obligations
with respect to any such Enforcement Litigation or Other Collaboration
Litigation shall be governed exclusively by Article 5.  If any such Claim
against any [***] arises, Momenta shall promptly notify Mylan in writing of the
Claim and Mylan shall manage and control, at its sole expense, the defense of
the Claim and its settlement.  Notwithstanding the foregoing, no settlements
shall be finalized with respect to such Claim without obtaining Momenta’s prior
written consent, [***], except that in the case of a settlement that does not
require an admission or action on the part of Momenta, and does not harm Momenta
or its ability to comply with its obligations hereunder, Momenta’s consent shall

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

48

--------------------------------------------------------------------------------


 

not be required so long as Momenta is unconditionally released from all
liability in such settlement.  Momenta shall cooperate with Mylan and may,
[***], be represented in any such action or proceeding.  Mylan shall not be
liable for any settlements, litigation costs or expenses incurred, or admissions
made, by [***] without Mylan’s written authorization.

 

8.2          Momenta Indemnification.  Momenta agrees to defend Mylan and its
Affiliates, and their respective agents, directors, officers and employees (the
“Mylan Indemnitees”), at Momenta’s cost and expense, and will indemnify and hold
harmless the Mylan Indemnitees from and against Losses arising or resulting from
any Claims against a Mylan Indemnitee arising or resulting from the Fault of
Momenta or its Affiliates.  Momenta’s obligation to indemnify the Mylan
Indemnitees pursuant to this Section 8.2 for the Fault of Momenta shall be
subject to apportionment in accordance with Section 8.3.  For the avoidance of
doubt, Momenta’s obligation to indemnify the Mylan Indemnitees pursuant to this
Section 8.2 shall not apply to any Enforcement Litigation or other Collaboration
Litigation, and the Parties’ respective rights and obligations with respect to
any such Enforcement Litigation or other Collaboration Litigation shall be
governed exclusively by Article 5. If any such Claim against any Mylan
Indemnitee arises, Mylan shall promptly notify Momenta in writing of the Claim,
and Momenta shall manage and control, at its sole expense, the defense of the
Claim and its settlement.  Notwithstanding the foregoing, no settlements shall
be finalized with respect to such Claim without obtaining Mylan’s prior written
consent, [***], except that in the case of a settlement that does not require an
admission or action on the part of Mylan, and does not harm Mylan or its ability
to comply with its obligations hereunder, Mylan’s consent shall not be required
so long as Mylan is unconditionally released from all liability in such
settlement.  Mylan shall cooperate with Momenta and may, [***], be represented
in any such action or proceeding.  Momenta shall not be liable for any
settlements, litigation costs or expenses incurred, or admissions made, by Mylan
Indemnitees without Momenta’s written authorization.

 

8.3          Apportionment.  If any Losses are indemnifiable pursuant to both
Section 8.1 and Section 8.2 by reason of or result from the joint Fault of Mylan
and Momenta for such Losses, then such Losses shall be [***].

 

8.4          Other Claims.  In the event of any Claims that result in Losses
being incurred by any Mylan Indemnitee or any [***], where such Claims and
associated Losses: (a) are not within the indemnification obligations described
in Section 2.4(f)(v)(4), Section 8.1 or Section 8.2; (b) do not arise or result
from the Fault of a Party or its Affiliates; and (c) arise as a result of the
Development, Manufacture or Commercialization activities conducted by either
Party on or after the Effective Date with respect to any Product in the
Territory, each Party shall be responsible for its Allocable Legal Expense Share
of such Losses, regardless of which Party’s indemnitees initially bear such
Losses.  Appropriate indemnification or reimbursement shall be made by the Party
bearing less than its Allocable Legal Expense Share to the other Party to effect
the foregoing allocation of applicable Losses.  If any such Claim arises, the
Party against which (or against whose indemnitees) such Claim is brought shall
promptly notify the other Party in writing of the Claim, [***] shall manage and
control the defense of such Claim and its settlement (the “Defending Party”). 
[***].  Notwithstanding the foregoing, no settlements shall be finalized without
obtaining the other Party’s (the “Non-Defending Party”) prior written consent,
[***], except that in the case of a settlement that does not require an
admission or action on the part of the Non-Defending Party, and does not harm
the Non-Defending Party or its ability to comply with its obligations hereunder,
the Non-Defending Party’s consent shall not be required

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

49

--------------------------------------------------------------------------------


 

so long as it is unconditionally released from all liability in such
settlement.  The Non-Defending Party shall cooperate with Defending Party and
may, [***], be represented in any such action or proceeding.

 

8.5          Insurance.  Each Party shall maintain insurance [***], including
product liability insurance, with respect to its activities under this
Agreement.  Such insurance [***] shall be in such amounts and subject to such
deductibles as are prevailing in the industry from time to time; provided that,
each Party shall maintain a minimum of an aggregate of [***] in general
comprehensive liability insurance and an aggregate of: (a) [***] in product
liability insurance [***] and (b) [***] in product liability insurance no later
than [***].  Each Party shall provide written proof of the existence of such
insurance to the other Party upon request.  For clarity, [***].  Further, each
Party sponsoring any clinical trials of the Products shall maintain clinical
trial insurance that is in compliance with the local laws of each country in
which such clinical trials are being completed.

 

8.6          No Consequential Damages.  UNLESS RESULTING FROM A PARTY’S FRAUD OR
FROM A PARTY’S BREACH OF SECTION 6.5 OR ARTICLE 7, NO PARTY WILL BE LIABLE TO
THE OTHER PARTY OR ITS AFFILIATES FOR SPECIAL, INCIDENTAL, CONSEQUENTIAL,
EXEMPLARY, PUNITIVE, MULTIPLE OR OTHER INDIRECT DAMAGES ARISING OUT OF THIS
AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER, OR FOR LOSS OF PROFITS, LOSS
OF DATA OR LOSS OF USE DAMAGES ARISING FROM OR RELATING TO ANY BREACH OF THIS
AGREEMENT WHETHER BASED UPON WARRANTY, CONTRACT, TORT, STRICT LIABILITY OR
OTHERWISE, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES.  NOTHING IN THIS
SECTION 8.6 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR
OBLIGATIONS OF ANY PARTY UNDER THIS AGREEMENT.

 

ARTICLE 9.

EXPORT

 

9.1          General.  The Parties acknowledge that the exportation from the
U.S. of materials, products and related technical data (and the re-export from
elsewhere of U.S. origin items) may be subject to compliance with U.S. export
laws, including without limitation the U.S. Bureau of Export Administration’s
Export Administration Regulations, the Federal Food, Drug and Cosmetic Act and
regulations of the FDA issued thereunder, and the U.S. Department of State’s
International Traffic and Arms Regulations which restrict export, re-export, and
release of materials, products and their related technical data, and the direct
products of such technical data.  The Parties agree to comply with all exports
laws and to commit no act that, directly or indirectly, would violate any U.S.
law, regulation, or treaty, or any other international treaty or agreement,
relating to the export, re-export, or release of any materials, products or
their related technical data to which the U.S. adheres or with which the U.S.
complies.

 

9.2          Delays.  The Parties acknowledge that they are not responsible for
any delays attributable to export controls that are beyond the reasonable
control of either Party.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

50

--------------------------------------------------------------------------------


 

9.3          Assistance.  The Parties agree to provide assistance to one another
in connection with each Party’s efforts to fulfill its obligations under this
Article 9, at the reasonable request and expense of the Party receiving such
assistance.

 

9.4          Other.  The Parties agree not to export, re-export, or release any
item that may be used in the design, development, production, stockpiling or use
of chemical or biological weapons in or by a country listed in Country Group D:3
of Part 370 to Title 15 of the U.S. Code of Federal Regulations as it may be
updated from time to time.

 

ARTICLE 10.

TERM AND TERMINATION

 

10.1        Term.  The term of this Agreement (the “Term”) shall commence on the
Execution Date, unless earlier terminated as provided in this Article 10 or in
Section 12.12 (the date of any such termination, the “Termination Date”), shall
continue in full force and effect, on a Product-by-Product basis, until such
time as both Momenta and Mylan have ceased, for a continuous period of two
(2) years, Developing and Commercializing such Product pursuant to this
Agreement, themselves or through their respective Affiliates or Sublicensees, at
which time this Agreement shall expire in its entirety with respect to such
Product.

 

10.2        Termination for Convenience.  Either Party has the right to
terminate this Agreement in whole or on a Product-by-Product or
country-by-country basis at will at any time during the time periods described
below by providing written notice to the other Party.

 

(a)           [***].

 

(b)           Termination following IND Acceptance.  If a Party elects to
terminate the Agreement with respect to a Product prior to [***] after IND
Acceptance of such Product (other than in connection with termination pursuant
to Section [***], the terminating Party shall provide [***] prior written notice
to the other Party.

 

(c)           Termination Prior to Additional Clinical Trial or FDA
Determination that Additional Clinical Trial is Not Required.  If a Party elects
to terminate the Agreement with respect to a Product more than [***] following
IND Acceptance of such Product but before there is the first dosing in humans in
an Additional Clinical Trial for such Product or an FDA determination that an
Additional Clinical Trial is not required, such Party shall provide [***] prior
written notice to the other Party.

 

(d)           Termination After Additional Clinical Trial Initiation.  If a
Party elects to terminate the Agreement with respect to a Product at any time
following the first dosing in humans in an Additional Clinical Trial for such
Product, such Party shall provide [***] prior written notice to the other Party.

 

(e)           Partial Termination.  If a Party elects to terminate the Agreement
with respect to one or more Products under this Section 10.2, the Parties’
rights and obligations with respect to such Product will be as set forth in
Section 10.6.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

51

--------------------------------------------------------------------------------


 

10.3        Termination for Competitive Product.

 

(a)           Competing Product Termination.  Either Party may terminate this
Agreement with respect to a Product on a country-by-country basis on [***] prior
written notice to the other Party, if the non-terminating Party or its
Affiliates are in breach of Section 6.5 with respect to such country and do not
cure such breach within such [***] period.

 

(b)           Patent Challenge.  Each Party may terminate this Agreement (solely
on a Product-by-Product basis) on [***] notice, with the termination being
effective on the delivery of a second notice by the terminating Party to the
non-terminating Party, if the non-terminating Party or its Affiliates or
Sublicensees (directly or indirectly, individually or in association with any
other Person) challenges the validity, enforceability or scope of any Patent
Rights of the terminating Party (i.e., Momenta Patent Rights or Mylan Patent
Rights, as applicable) or any of the Collaboration Patent Rights that, in either
case, Cover a Product solely for the purpose of performing Legal Clearance
Activities for such Product, and does not withdraw such challenge within the
[***] notice period, or in the event that a Sublicensee is challenging,
terminate the Sublicense to such Sublicensee with respect to such Product. 
Notwithstanding anything to the contrary in this Agreement, neither Party may
use (and each Party shall ensure that none of its Affiliates or Sublicensees
use) any of the other Party’s Confidential Information acquired in the course of
the Collaboration in any proceeding that challenges the validity, enforceability
or scope of any of the other Party’s Patent Rights or any Collaboration Patent
Rights.

 

10.4        Termination of Agreement for Breach of Material Obligation.  Each
Party shall have the rights to terminate the Agreement in whole or on a
Product-by-Product basis, as well on a country-by-country basis, for breach of
material obligations hereunder by the other Party, as follows:

 

(a)           Subject to Section 10.4(c), if a Party has breached any of its
material obligations under this Agreement, the other Party shall have the right,
but not the obligation, to terminate this Agreement if such breach continues for
a period of [***] after written notice of such breach and the intent to
terminate is provided to the breaching Party by the terminating Party. 
Notwithstanding the foregoing, if a Party disputes a breach alleged pursuant to
this Section 10.4(a), the period to cure such breach shall be tolled until such
dispute is resolved in accordance with Section 12.11.

 

(b)           If an alleged breach pertains to a failure to exercise
Commercially Reasonable Efforts, the [***] notice period in paragraph (a) above
shall be extended to allow the Parties to undertake the following additional
resolution process:

 

[***].

 

(c)           If: (i) the U.S. is a Breached Country with respect to a Product;
or (ii) there are two (2) or more Breached Countries with respect to the
applicable Product, then Momenta shall have the right to terminate this
Agreement, solely with respect to such Product, in the entire Territory pursuant
to Section 10.4(b).  A “Breached Country” means any Major Country in which Mylan
fails to meet any of its material Commercialization diligence obligations
described in Section 2.4(a) or in the first sentence of Article 2.  Other than
as set forth above in this paragraph (c), in the event that Momenta provides
notice pursuant to

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

52

--------------------------------------------------------------------------------


 

paragraph (a) or paragraph (b) above and the breach that is the subject of such
notice is specific to one (1) or more Products or one (1) or more countries in
the Territory, Momenta shall have the right to terminate in accordance with
paragraph (a) solely with respect to such Product(s) or country(ies) with
respect to which such breach occurred, and not in its entirety.

 

10.5        Termination for Bankruptcy.  To the extent permitted under
Applicable Law, either Party may terminate this Agreement immediately upon
written notice to the other Party, if, at any time: (a) the other Party files in
any court or agency pursuant to any statute or regulation of any state or
country, a petition in bankruptcy or insolvency or for reorganization or for an
arrangement or for the appointment of a receiver or trustee of the Party or of
substantially all of its assets; (b) the other Party is served with an
involuntary petition against it, filed in any insolvency proceeding, and such
petition shall not be dismissed within [***] after the filing thereof; (c) the
other Party shall propose or be a party to any dissolution or liquidation; or
(d) the other Party shall make an assignment of substantially all of its assets
for the benefit of creditors.  The Parties shall retain and may fully exercise
all of their respective rights and elections under the Bankruptcy Code.

 

10.6        Consequences of Termination.

 

(a)           Without limiting any other legal or equitable remedies that either
Party may have, if, after the Effective Date, this Agreement or a Product under
the Agreement is terminated by Mylan under Section 10.2, is terminated by
Momenta under Section 10.3, is terminated by Momenta for Mylan’s material breach
under Section 10.4, is terminated by Momenta for Mylan’s bankruptcy or
insolvency under Section 10.5, the following provisions will take effect as of
the effective date of such termination with respect to those Products and
countries for which the Agreement has terminated:

 

(i)            Mylan will, [***] if requested by Momenta in writing, promptly
transfer to Momenta or its designee: [***];

 

(ii)           Mylan will, as requested by Momenta in writing: [***] to allow
for an orderly transition of the Regulatory Submission or Regulatory Approval
being transferred to Momenta.  Momenta agrees to use Commercially Reasonable
Efforts to limit this obligation to the extent practicable under the
circumstances;

 

(iii)          If, at the time of termination, Mylan is then-currently
performing process development or Manufacturing Activities for the terminated
Products, Mylan shall upon Momenta’s written request for a reasonable period of
time (not to exceed [***] following receipt of written termination notice) and
subject to Momenta’s agreement to reimburse Mylan for [***] associated
therewith: (A) continue to perform such process development activities or
Manufacturing Activities for the terminated Product(s); and (B) [***] to effect
a transfer of such activities to Momenta or a Third Party on or before
expiration of such [***] transition period.  If Momenta so requests, Mylan will
assign to Momenta any agreements with Third Parties reasonably necessary for and
primarily relating to the Development, Manufacture or Commercialization of the
terminated Product(s) to which Mylan is a party to the extent permitted by the
terms of such agreements; provided, however, that Mylan shall not be obligated
to pay any amounts to the counterparty or to any Third Party in connection with
such assignment;

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

53

--------------------------------------------------------------------------------


 

(iv)          The licenses granted to Mylan and Momenta pursuant to Article 6
will terminate (except to the extent necessary to enable Mylan to perform its
obligations under this Section 10.6 with respect to the terminated Products),
and Mylan shall (and hereby does) grant Momenta [***], in each case to make,
have made, use, import, offer for sale, sell and have sold the terminated
Products in the Field in the terminated countries, subject to the following
payment obligations with respect to a given Product.  Mylan shall not use, or
authorize any other Person to use, the [***] generated pursuant to this
Agreement and existing as of the date of termination to Develop, Manufacture or
Commercialize the terminated Products in the terminated countries.

 

(1)           If the Agreement is terminated prior to or in connection with
[***] for the applicable Product, Momenta shall pay to Mylan a royalty of [***]
of Net Sales of such Product.

 

(2)           If the Agreement is terminated after [***], but prior to [***],
Momenta shall pay to Mylan a royalty of [***] of Net Sales of such Product.

 

(3)           If the Agreement is terminated after [***], but prior to [***] of
such Product, Momenta shall pay to Mylan a royalty of [***] of Net Sales of such
Product.

 

(4)           If the Agreement is terminated after [***] of such Product, but
prior to [***] such Product, Momenta shall pay to Mylan a royalty of [***] of
Net Sales of such Product.

 

(5)           If the Agreement is terminated after [***] such Product, Momenta
shall pay to Mylan a royalty of [***] of Net Sales of such Product.

 

The royalties due under Section 10.6(a)(iv)(1) — (5) shall be determined on a
country-by-country and Product-by-Product basis beginning from the First
Commercial Sale of such Product in such country until [***].

 

(v)           Mylan will, upon Momenta’s written request, assign to Momenta all
right, title and interest in the trademark(s) specific to the terminated
Products in the terminated country(ies) and all goodwill associated therewith;
provided that such assignment shall not include any Mylan corporate trademark or
logo, or any derivative mark or variation thereof;

 

(vi)          Mylan will, as requested by Momenta in writing and at Momenta’s
sole cost and expense, reasonably cooperate with Momenta, (1) either to
transition all Clinical Development activities initiated prior to the
Termination Date with respect to the terminated Products or to wind-down and end
such Clinical Development activities; or (2) transition the Manufacturing
process for the terminated Products to Momenta or its designee;

 

(vii)         A Party owing an amount pursuant to Section 10.6(c) shall submit
payment to the other Party pursuant to Section 10.6(c), if applicable;

 

(viii)        Mylan will, at Momenta’s request and [***] pursuant to a separate
agreement to be negotiated by the Parties at the time of termination, transfer
to Momenta all

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

54

--------------------------------------------------------------------------------


 

inventory of terminated Product in its possession as of the date of termination
intended for Commercialization in the terminated country(ies).

 

In addition, Momenta shall reimburse Mylan for [***] associated with the
performance of the activities under subsections (i), (ii), (iii) and (vi),
above; and

 

(ix)          Mylan shall ensure that its Affiliates and permitted Sublicensees
shall perform the obligations of Mylan under subsections (i) — (viii) where the
power to perform such obligation is possessed or controlled by Mylan’s
Affiliates and permitted Sublicensees and not otherwise by Mylan.

 

(b)           Without limiting any other legal or equitable remedies that either
Party may have, if, after the Effective Date, this Agreement or a Product under
the Agreement is terminated by Momenta under Section 10.2, is terminated by
Mylan under Section 10.3, is terminated by Mylan as a result of a material
breach by Momenta under Section 10.4, is terminated by Mylan for Momenta’s
bankruptcy or insolvency under Section 10.5, the following provisions will take
effect as of the effective date of such termination with respect to those
Products and those countries for which the Agreement has terminated:

 

(i)            Momenta will, [***], promptly transfer to Mylan or its designee:
[***];

 

(ii)           Momenta will, as requested by Mylan in writing: [***] to allow
for an orderly transition of the Regulatory Submission or Regulatory Approval
being transferred to Mylan.  Mylan agrees to use Commercially Reasonable Efforts
to limit this obligation to the extent practicable under the circumstances;

 

(iii)          If, at the time of termination, Momenta is then-currently
performing process development or Manufacturing Activities for the terminated
Products, Momenta shall upon Mylan’s written request for a reasonable period of
time (not to exceed [***] following receipt of written termination notice) and
subject to Mylan’s agreement to reimburse Momenta for [***] associated
therewith: (A) continue to perform such process development activities or
Manufacturing Activities for the terminated Product(s); and (B) [***] to effect
a transfer of such activities to Mylan or a Third Party on or before expiration
of such [***] transition period.  If Mylan so requests, Momenta will assign to
Mylan any agreements with Third Parties reasonably necessary for and primarily
relating to the Development, Manufacture or Commercialization of the terminated
Product(s) to which Momenta is a party to the extent permitted by the terms of
such agreements; provided, however, that Momenta shall not be obligated to pay
any amounts to the counterparty or to any Third Party in connection with such
assignment;

 

(iv)          Momenta will, as requested by Mylan in writing and [***],
reasonably cooperate with Mylan, (1) either to transition all Clinical
Development activities initiated prior to the Termination Date with respect to
the terminated Products or to wind-down and end such Clinical Development
activities or (2) transition the Manufacturing process for the terminated
Products to Mylan or its designee;

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

55

--------------------------------------------------------------------------------


 

(v)                                 A Party owing an amount pursuant to
Section 10.6(c) shall submit payment to the other Party pursuant to
Section 10.6(c), if applicable; and

 

(vi)                              The licenses granted to Mylan and Momenta
pursuant to Article 6 will terminate (except to the extent necessary to enable
Mylan to perform its obligations under this Section 10.6 with respect to the
terminated Products), and Momenta shall (and hereby does) grant Mylan [***], in
each case to make, have made, use, import, offer for sale, sell and have sold
the terminated Products in the Field in the terminated countries, subject to the
following payment obligations with respect to a given Product.  Momenta shall
not use, or authorize any other Person to use, the [***] generated pursuant to
this Agreement and existing as of the date of termination to Develop,
Manufacture or Commercialize the terminated Products in the terminated
countries.

 

(1)                                 If the Agreement is terminated prior to or
in connection with [***] for the applicable Product, Mylan shall pay to Momenta
a royalty of [***] of Net Sales of such Product.

 

(2)                                 If the Agreement is terminated after [***],
but prior to [***], Mylan shall pay to Momenta a royalty of [***] of Net Sales
of such Product.

 

(3)                                 If the Agreement is terminated after [***],
but prior to [***] of such Product, Mylan shall pay to Momenta a royalty of
[***] of Net Sales of such Product.

 

(4)                                 If the Agreement is terminated after [***]
of such Product, but prior to [***] of such Product, Mylan shall pay to Momenta
a royalty of [***] of Net Sales of such Product.

 

(5)                                 If the Agreement is terminated after [***]
of such Product, Mylan shall pay to Momenta a royalty of [***] of Net Sales of
such Product.

 

The royalties due under Section 10.6(b)(vi)(1) — (5) shall be determined on a
country-by-country and Product-by-Product basis beginning from the First
Commercial Sale of such Product in such country until [***].

 

(vii)                           Momenta will, upon Mylan’s written request,
assign to Mylan all right, title and interest in the trademark(s) specific to
the terminated Products in the terminated country(ies) and all goodwill
associated therewith; provided that such assignment shall not include any
Momenta corporate trademark or logo, or any derivative mark or variation
thereof;

 

(viii)                        Momenta will, at Mylan’s request and [***]
pursuant to a separate agreement to be negotiated by the Parties at the time of
termination, transfer to Mylan all inventory of terminated Product in its
possession as of the date of termination intended for Commercialization in the
terminated country(ies).

 

In addition, Mylan shall reimburse Momenta for [***] associated with the
performance of the activities under subsections (i), (ii), (iii) and (iv),
above.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

56

--------------------------------------------------------------------------------


 

(ix)                              Momenta shall ensure that its Affiliates and
permitted Sublicensees shall perform the obligations of Momenta under
subsections (i) — (viii) where the power to perform such obligation is possessed
or controlled by Momenta’s Affiliates and permitted Sublicensees and not
otherwise by Momenta.

 

(x)                                 If either Party becomes aware of any known
or suspected infringement or unauthorized use of any of the Momenta Intellectual
Property or the Collaboration Intellectual Property, then such Party shall
notify the other Party promptly and shall provide the other Party with all
available evidence supporting such known or suspected infringement or
unauthorized use, and following such notification, the Parties shall confer. 
[***], but will not be obligated, to bring an infringement action against such
Third Party at its own expense and by counsel of its own choice, and [***] will
have the right to participate in such action, at its own expense and by counsel
of its own choice.  If [***] fails to bring such an action prior to the earlier
of: (A) [***] following [***] receipt of notice of the alleged infringement or
misappropriation; or (B) [***] before the time limit, if any, set forth in the
Applicable Law for the filing of such action, then [***] will have the right to
bring and control any such action, at its own expense and by counsel of its own
choice, and [***] will have the right to be represented in any such action, at
its own expense and by counsel of its own choice.  If a Party brings an
infringement action pursuant to this Section 10.6(b)(x), the other Party shall
reasonably assist the enforcing Party (at [***]) in such action if so requested,
and such other Party will join as a named party to such action if necessary
under Applicable Law for the enforcing Party to bring such action.  Neither
Party will have the right to settle any patent infringement litigation under
this Section 10.6(b)(x) in a manner that diminishes the rights or interests of
the other Party without the prior written consent of such other Party, [***]. 
Except as otherwise agreed in writing by the Parties, any recovery realized as a
result of such litigation, after pro rata reimbursement of any litigation
expenses of Mylan and Momenta, [***].

 

(c)                                  Upon the termination of this Agreement in
its entirety (including termination of the Agreement with respect to all
Products) for any reason, the Parties shall promptly true-up any Development
Expenses incurred by either Party pursuant to the reconciliation described in
Section 4.2(a)(i) and thereafter Momenta shall promptly reimburse Mylan any
remaining CPM Balance after such reconciliation.

 

10.7                        Non-Exclusive Remedy.  Termination of this Agreement
shall be in addition to, and shall not prejudice, the Parties’ remedies at law
or in equity, including, without limitation, the Parties’ ability to receive
legal damages or equitable relief with respect to any breach of this Agreement,
regardless of whether or not such breach was the reason for the termination.

 

10.8                        Survival of Liability.  Expiration or termination of
this Agreement for any reason shall not release either Party from any liability
that, at the time of such expiration or termination, has already accrued or that
is attributable to a period prior to such expiration or termination, nor
preclude either Party from pursuing any right or remedy it may have hereunder or
at law or in equity with respect to any breach of this Agreement.

 

10.9                        Survival of Articles and Sections.  Upon termination
of the Agreement as allowed for in this Article 10, the following Articles and
Sections of this Agreement shall survive: Article 1; Article 6 (solely to the
extent expressly provided for in Section 10.6); Article 7; Article 8; Article 9
(solely with respect to Products being Developed, Manufactured or

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

57

--------------------------------------------------------------------------------


 

Commercialized pursuant to any surviving licenses under this Agreement); and
Article 12 (excluding Section 12.8, Section 12.12, and Section 12.3(c), provided
that if [***] shall survive); Section 2.6(a)(4); Section 4.1 (to the extent
payments are earned prior to termination but have not been paid prior to
termination of the applicable Product, [***]); Section 4.3; Section 4.4;
Section 4.5; Section 5.1; Section 5.2; the last sentence of Section 5.3(a)(i);
the last sentence of Section 5.3(a)(ii); Section 5.4 (with respect to
Enforcement Litigation initiated prior to termination); Section 5.5 (with
respect to Other Collaboration Litigation initiated prior to termination);
Section 5.6 (with respect to Enforcement Litigation and Other Collaboration
Litigation initiated prior to termination); Section 5.7 (with respect to [***]);
Section 5.11(b) and (c) (with respect to any inventory of Product, packaging or
labeling that includes a [***] existing as of the date of termination);
Section 6.4; Section 6.5 [***] (solely to the extent termination is pursuant to
Section 6.5 [***]); Section 6.6; Section 6.7; Section 10.6; Section 10.7;
Section 10.8; Section 10.9; and Section 11.8(g).

 

ARTICLE 11.
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

11.1                        Momenta.  Momenta represents and warrants to Mylan
that, as of the Execution Date and the Effective Date: (a) it has the full
right, power and authority to enter into this Agreement and to grant the rights
and licenses granted by it hereunder; (b) to the knowledge of Momenta, there are
no existing or threatened actions, suits or claims pending with respect to the
subject matter hereof or the right of Momenta to enter into and perform its
obligations under this Agreement; (c) it has taken all necessary action on its
part to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder; (d) this Agreement has been duly
executed and delivered on behalf of it, and constitutes a legal, valid, binding
obligation, enforceable against it in accordance with the terms hereof; (e) the
execution and delivery of this Agreement do not conflict with or violate any
requirement of Applicable Law or regulations and do not conflict with, or
constitute a default under, any contractual obligation of Momenta; and (f) it is
not researching, developing or commercializing any Competing Products (directly
by Momenta or indirectly by any of its Affiliates or Third Party collaborators,
licensees or sublicensees).

 

11.2                        Mylan.  Mylan represents and warrants to Momenta
that as of the Execution Date and the Effective Date: (a) it has the full right,
power and authority to enter into this Agreement and to grant the licenses
granted by it hereunder; (b) to the knowledge of Mylan, there are no existing or
threatened actions, suits or claims pending with respect to the subject matter
hereof or the right of Mylan to enter into and perform its obligations under
this Agreement; (c) it has taken all necessary action on its part to authorize
the execution and delivery of this Agreement and the performance of its
obligations hereunder; (d) this Agreement has been duly executed and delivered
on behalf of it, and constitutes a legal, valid, binding obligation, enforceable
against it in accordance with the terms hereof; (e) the execution and delivery
of this Agreement do not conflict with or violate any requirement of Applicable
Law or regulations and do not conflict with, or constitute a default under, any
contractual obligation of Mylan; and (f) it is not researching, developing or
commercializing any Competing Products (directly by Mylan or indirectly by any
of its Affiliates or Third Party collaborators, licensees or sublicensees).

 

11.3                        No Debarment.  Each Party represents and warrants to
the other Party that such Party, and such Party’s employees, officers,
independent contractors, consultants, or agents who

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

58

--------------------------------------------------------------------------------


 

will render services relating to the Products: (a) have not been debarred and
are not subject to debarment or convicted of a crime for which an entity or
person could be debarred under 21 U.S.C. Section 335a (or its equivalent under
Applicable Law); and (b) have never been under indictment for a crime for which
a person or entity could be debarred under said Section 335a (or its equivalent
under Applicable Law).  If during the Term, a Party has reason to believe that
it or any of its employees, officers, independent contractors, consultants, or
agents rendering services relating to the Products: (x) is or will be debarred
or convicted of a crime under 21 U.S.C. Section 335a (or its equivalent under
Applicable Law); or (y) is or will be under indictment under said Section 335a
(or its equivalent under Applicable Law), then such Party shall immediately so
notify the other Party in writing.

 

11.4                        Additional Momenta Representations and Warranties. 
Momenta, on behalf of itself and all of its Affiliates, further represents and
warrants to Mylan as of the Execution Date and the Effective Date that:

 

(a)                                 based on Momenta’s knowledge [***];

 

(b)                                 it is the [***];

 

(c)                                  Momenta has [***].

 

(d)                                 any and all [***];

 

(e)                                  there are [***];

 

(f)                                   [***];

 

(g)                                  [***];

 

(h)                                 there are [***].  In particular, [***];

 

(i)                                     (i) [***], and (ii) all [***];

 

(j)                                    all [***];

 

(k)                                 Momenta has [***];

 

(l)                                     Momenta is [***]; and

 

(m)                             (i) the [***]; and (ii) there have been [***].

 

11.5                        Additional Mylan Representations and Warranties. 
Mylan, on behalf of itself and all of its Affiliates, further represents and
warrants to Momenta as of the Execution Date and the Effective Date that:

 

(a)                                 based on Mylan’s knowledge [***];

 

(b)                                 it is [***];

 

(c)                                  Mylan has [***].

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

59

--------------------------------------------------------------------------------


 

(d)                                 any and all [***];

 

(e)                                  there are [***];

 

(f)                                   there is [***];

 

(g)                                  there are [***];

 

(h)                                 there are [***].  In particular, to its
knowledge, [***];

 

(i)                                     (i) [***], and (ii) [***];

 

(j)                                    [***];

 

(k)                                 Mylan has [***];

 

(l)                                     Mylan is [***]; and

 

(m)                             there has been [***].

 

11.6                        Compliance with Applicable Law.  Each Party shall
carry out all work assigned to such Party in the applicable Product Work
Plan(s) and its other obligations under this Agreement in material compliance
with all Applicable Law, including: (a) the Food, Drug, and Cosmetic Act and any
applicable implementing regulations, and relevant foreign equivalents thereof;
(b) GMPs; (c) all other applicable FDA guidelines and relevant guidelines of
applicable regulatory authorities; (d) all other applicable laws and
regulations, including all applicable federal, national, multinational, state,
provincial and local environmental, health and safety laws and regulations in
effect at the time and place of Manufacture of a Product; (e) all applicable
export and import control laws and regulations; and (f) all applicable
anti-bribery and anti-corruption laws and regulations.

 

11.7                        Anti-Corruption Laws.

 

(a)                                 Each Party understands that the other Party
is required to and does abide by the United States Foreign Corrupt Practices Act
(“FCPA”), the United Kingdom Bribery Act (“UKBA”) and any other applicable
anti-corruption laws (collectively, the “Anti-Corruption Laws”). Each Party
represents and warrants that no one acting on its behalf will give, offer, agree
or promise to give, or authorize the giving directly or indirectly, of any money
or other thing of value to anyone as an inducement or reward for favorable
action or forbearance from action or the exercise of influence (a) to any
governmental official or employee (including employees of government-owned and
government-controlled corporations or agencies), (b) to any political party,
official of a political party, or candidate, (c) to an intermediary for payment
to any of the foregoing, or (d) to any other Person or entity in a corrupt or
improper effort to obtain or retain business or any commercial advantage, such
as receiving a permit or license.

 

(b)                                 Each Party understands that the other Party
may immediately suspend payment, [***], if the actions or inactions of the first
Party become subject to an investigation of potential violations of the FCPA. 
Moreover, each Party understands that if it fails to comply

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

60

--------------------------------------------------------------------------------


 

with the provisions of any Applicable Law, including the FCPA, the other Party
may terminate this Agreement, and any payments due thereunder, pursuant to
Section 10.4.

 

(c)                                  Each Party warrants that all Persons acting
on its behalf will comply with all Applicable Laws in connection with all work
performed hereunder, including the Anti-Corruption Laws if any, prevailing in
the country(ies) in which each Party has its principal places of business or
performs such work.

 

(d)                                 Each Party further warrants and represents
that should it learn or have reason to suspect any breach of the covenants in
this Section 11.7, it will immediately notify the other Party.

 

(e)                                  Each Party may appoint a certified public
accounting firm to perform a financial audit to determine whether the other
Party is in compliance with the terms of this Section 11.7.  Each Party hereby
agrees to grant the certified public accounting firm [***] access to its books,
records, systems and accounts to the extent they pertain to transactions covered
by this Agreement and are necessary for such purpose.

 

11.8                        Trade Control Laws.

 

(a)                                 Each Party will fully comply with all
applicable export control, economic sanctions laws and anti-boycott regulations
of the United States of America and other governments, including the U.S. Export
Administration Regulations (Title 15 of the U.S. Code of Federal Regulations
Part 730 et seq.) and the economic sanctions rules and regulations implemented
under statutory authority or President’s Executive Orders and administered by
the U.S. Treasury Department’s Office of Foreign Assets Control (Title 31 of the
U.S. Code of Federal Regulations Part 500 et seq.) (collectively, “Trade Control
Laws”).

 

(b)                                 Each Party acknowledges and confirms that
Trade Control Laws apply to its activities, its employees and Affiliates under
this Agreement.

 

(c)                                  No Product will be directly or indirectly
shipped by the other Party to any country subject to U.S. or U.N. economic
sanctions without the necessary licenses, even for transfer to non-sanctioned
countries, and only after the express written consent of Mylan, [***].

 

(d)                                 Neither Party shall be required by the terms
of this Agreement to be directly or indirectly involved in the provision of
goods, services or technical data that may be prohibited by applicable Trade
Control Laws if performed by such Party.  It shall be [***] to refrain from
being directly or indirectly involved in the provision of goods, services or
technical data that may be prohibited by applicable Trade Control Laws.

 

(e)                                  Each Party hereby represents and warrants
that it is not included on any of the restricted party lists maintained by the
U.S. Government, including the Specially Designated Nationals List administered
by the U.S. Treasury Department’s Office of Foreign Assets Control; the Denied
Persons List, Unverified List or Entity List maintained by the U.S. Commerce
Department’s Bureau of Industry and Security; or the List of Statutorily
Debarred Parties maintained by the U.S. State Department’s Directorate of
Defense Trade Controls.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

61

--------------------------------------------------------------------------------


 

(f)                                   Each Party shall commit to maintaining
awareness of the importance of Trade Control Laws throughout its organization. 
Each Party shall take such actions as are necessary and reasonable to prevent
Product from being exported or re-exported to any country, entity or individual
subject to U.S. trade sanctions, unless prior approval of the other Party, and
relevant permission or license from the U.S. government has been obtained.

 

(g)                                  Each Party will keep accurate and
consistent records of all transactions covered by the Trade Control Laws for a
minimum of [***] from the date of export or re-export; the date of expiration of
any applicable license; or, other approval or reliance on any application of
license exception or exemption.

 

11.9                        Disclaimer.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH
IN THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY
WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED
TO, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NONINFRINGEMENT, OR VALIDITY OF TECHNOLOGY OR PATENT CLAIMS, WHETHER ISSUED OR
PENDING.

 

ARTICLE 12.
MISCELLANEOUS

 

12.1                        Governing Law.  This Agreement shall be governed by,
interpreted and construed in accordance with the substantive laws of the State
of New York, without regard to conflicts of law principles.

 

12.2                        Amendment; Waiver.  This Agreement may only be
amended or waived in a document that expressly states the Article or
Section that is being modified or waived and that is signed by the Parties.  The
failure of a Party to insist upon strict performance of any provision of this
Agreement or to exercise any right arising out of this Agreement shall neither
impair that provision or right nor constitute a waiver of that provision or
right, in whole or in part, in that instance or in any other instance.

 

12.3                        Assignments.

 

(a)                                 Neither this Agreement nor any right or
obligation hereunder may be assigned or delegated, in whole or part, by either
Party without the prior written consent of the other, except pursuant to
sublicensing arrangements expressly contemplated herein; provided, however, that
either Party may, without the written consent of the other, assign this
Agreement and its rights and delegate its obligations hereunder to an Affiliate
or to a successor-in-interest in connection with the transfer or sale of all or
substantially all of its business and assets [***] or in connection with its
merger, consolidation, change in control or similar transaction.  Any permitted
assignee shall assume all applicable obligations of its assignor under this
Agreement, and shall provide the other Party with written notice of such
assignment.  Any purported assignment in violation of this Section 12.3 shall be
null and void.

 

(b)                                 Notwithstanding anything to the contrary set
forth herein, if a Party (the “Assigning Party”) assigns or transfers this
Agreement to a Third Party in accordance with

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

62

--------------------------------------------------------------------------------


 

Section 12.3(a) (any such Third Party, a “Transferee”), whether by merger,
assignment, transfer of assets, or operation of law, then the intellectual
property rights that were held or developed by such Transferee prior to such
assignment or transfer, or developed by such Transferee after such assignment or
transfer outside of conducting the Assigning Party’s activities under this
Agreement and without use of or reference to the Momenta Intellectual Property
or Mylan Intellectual Property, as applicable, or the Collaboration Intellectual
Property, in each case existing prior to such assignment or transfer, shall not
be deemed to be Patent Rights, Know-How, improvements or other intellectual
property owned or Controlled by such Assigning Party, and shall also not be
affected or otherwise encumbered in any manner by this Agreement, including
without limitation, by being subject to any rights of or licenses under this
Agreement.

 

(c)                                  Change of Control.

 

(i)                                     Momenta Change of Control. 
Notwithstanding anything to the contrary in Section 12.3(a), in the event that
Momenta is subject to a Change of Control (whether or not this Agreement is
assigned in connection with such Change of Control), Momenta shall, within [***]
after the date that such Change of Control closes (the “Momenta COC Closing
Date”), provide Mylan with notice of such Change of Control (“Momenta COC
Notice”).  In the event of a Change of Control of Momenta, then:

 

(1)                                 Upon Mylan’s written election after receipt
of such Momenta COC Notice (which election shall be made by providing notice
thereof (“Mylan COC Election Notice”) no later than [***] after receipt of the
Momenta COC Notice), and effective as of the Momenta COC Closing Date (or the
Effective Date, if later) solely if Mylan provides such Mylan COC Election
Notice, subject to Section 12.3(c)(i)(2):

 

(A)                               Mylan shall [***].

 

(B)                               Momenta shall [***].

 

(C)                               Mylan shall [***];

 

(D)                               Mylan shall [***];

 

(E)                                Except as provided in (F) below, Momenta
shall [***];

 

(F)                                 Mylan shall [***];

 

(G)                               Mylan shall [***];

 

(H)                              Each Party shall [***].

 

(I)                                   After the Momenta COC Closing Date, Mylan
shall [***]; and

 

(J)                                   Mylan shall [***].

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

63

--------------------------------------------------------------------------------


 

(2)                                 The Acquiring Entity may elect to terminate
its rights on a Product-by-Product basis by providing written notice to Mylan
within [***] after receipt of the Mylan COC Election Notice.  Upon Mylan’s
receipt of such notice of such election from the Acquiring Entity with respect
to one or more Products, such terminated Products shall be deemed to have been
terminated pursuant to Section 10.2 by Momenta in all countries, provided that
the royalties owed by Mylan pursuant to Section 10.6(b)(vi) shall be replaced by
the royalties set forth below which [***].

 

(A)                               If the Product is terminated prior to [***],
Mylan shall pay to Momenta a royalty of [***] of Net Sales of such Product.

 

(B)                               If the Product is terminated after [***], but
prior to [***] of such Product, Mylan shall pay to Momenta a royalty of [***] of
Net Sales of such Product.

 

(C)                               If the Agreement is terminated after [***] of
such Product, but prior to [***] of such Product in a Major Country, Mylan shall
pay to Momenta a royalty of [***] of Net Sales of such Product.

 

(D)                               If the Agreement is terminated after [***] of
such Product in a Major Country, Mylan shall pay to Momenta a royalty of [***]
of Net Sales of such Product.

 

[***]

 

(iii)                               Change of Control Definition.  For purposes
of the foregoing, a “Change of Control” shall mean, with respect to a Party, the
occurrence of any of the following events: (1) the sale, transfer, conveyance or
other disposition of all or a majority of the assets of the Party and its
Affiliates to a Third Party; or (2)(A) the acquisition of beneficial ownership,
directly or indirectly, by any person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the U.S. Securities and
Exchange Commission thereunder as in effect on the Effective Date), of common
shares or other equity interest representing more than fifty percent (50%) of
the aggregate ordinary voting power represented by the issued and outstanding
common shares or other equity interests of such Party; or (B) a merger,
reorganization or consolidation involving such Party in which the stockholders
of the Party, immediately prior to the merger, reorganization or consolidation,
would not, immediately after the merger, reorganization or consolidation,
beneficially own, directly or indirectly, shares representing in the aggregate
more than fifty percent (50%) of the combined ordinary voting power of the
resulting ultimate parent company; provided that in the case of clause
(2) above, a Change of Control shall not be deemed to have occurred if: (X)
atleast [***] or (Y) at least fifty percent (50%) of seats on the board of
directors of the resulting ultimate parent company are occupied by members of
the board of directors of the ultimate parent company of such Party prior to
such transaction.  The “Acquiring Entity” means the acquiring or resulting
entity in such transaction.

 

(iv)                              For clarity, except as set forth in this
Section 12.3, the Parties’ rights and obligations under this Agreement shall
remain in effect in the event of a Change of Control or an assignment of this
Agreement.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

64

--------------------------------------------------------------------------------


 

12.4                        Independent Contractors.  The relationship of the
Parties hereto is that of independent contractors.  The Parties intend not to be
treated as agents, partners or joint venturers of each other for any purpose as
a result of this Agreement or the transactions contemplated thereby.

 

12.5                        Notices.  Any notice required or permitted to be
given under or in connection with this Agreement shall be deemed to have been
sufficiently given if in writing and sent by certified or registered mail,
return receipt requested, postage prepaid, or sent by a globally recognized
overnight courier service, or sent by hand delivery, to the representative for
such Party at the address set forth below for such Party.  If a Party changes
its representative or address, written notice shall be given promptly to the
other Party of the new representative or address.  Notice shall be deemed given
on the [***] after being sent in the case of delivery by mail, on the [***]
after being sent in the case of delivery by overnight courier, and [***] in the
case of delivery by hand.  The addresses of the Parties and representatives are
as follows:

 

If to Momenta:

 

Momenta Pharmaceuticals, Inc.

 

 

675 West Kendall Street

 

 

Cambridge, MA 02142

 

 

Attn: President and CEO

 

 

 

With a copy to:

 

Momenta Pharmaceuticals, Inc.

 

 

675 West Kendall Street

 

 

Cambridge, MA 02142

 

 

Attn: General Counsel

 

 

 

If to Mylan:

 

Mylan Ireland Limited

 

 

6th Floor, South Bank House

 

 

Barrow Street

 

 

Dublin 4

 

 

Ireland

 

 

Attention: [***], Director

 

 

 

With a copy to:

 

Mylan Inc.

 

 

1000 Mylan Boulevard

 

 

Canonsburg, PA 15317

 

 

Attention: Global General Counsel

 

12.6                        Force Majeure.  Neither Party shall be held liable
or responsible to the other nor be deemed to have defaulted under or breached
the Agreement for failure or delay in fulfilling or performing any term of the
Agreement (excluding payment obligations) to the extent, and for so long as,
such failure or delay is caused by or results from causes beyond the reasonable
control of such Party including but not limited to fires, earthquakes, floods,
embargoes, wars, acts of war (whether war is declared or not), terrorist acts,
insurrections, riots, civil commotion, and other similar causes.  Performance
shall be excused only to the extent of and during the reasonable continuance of
such disability.  Any deadline or time for performance specified in a Product
Work Plan that falls due during or subsequent to the occurrence of any of the
disabilities referred

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

65

--------------------------------------------------------------------------------


 

to herein shall be automatically extended for a period of time equal to the
period of such disability.  Each Party shall immediately notify the other if, by
reason of any of the disabilities referred to herein, it cannot meet any
deadline or time for performance specified in any Exhibit to this Agreement. 
The Parties shall meet to discuss and negotiate in good faith what modifications
to this Agreement or whether termination of this Agreement (and commercially
reasonable terms associated with any such termination) should result from this
force majeure.

 

12.7                        Complete Agreement.  This Agreement, including the
Exhibits hereto, constitute the entire agreement, both written and oral, between
the Parties with respect to the subject matter hereof, and that all prior
agreements respecting the subject matter hereof, whether written or oral,
expressed or implied, shall be of no force or effect, including the Prior
Confidentiality Agreement (subject to Section 7.7).

 

12.8                        Quality Agreement.  No later than [***] prior to
Mylan, Momenta or a Third Party engaged by Mylan or Momenta engaging in GMP
activities, the Parties shall enter into a quality agreement relating to any GMP
Product to be manufactured under the Product Work Plan; provided that the
foregoing obligation shall apply solely to the extent that one Party is
supplying Product to the other Party for purposes of Development or
Commercialization of such Product hereunder.

 

12.9                        Severability.  If any provisions of this Agreement
are determined to be invalid or unenforceable by a court of competent
jurisdiction, the remainder of the Agreement shall remain in full force and
effect without such provision.  In such event, the parties shall in good faith
negotiate a substitute clause for any provision declared invalid or
unenforceable, which shall most nearly approximate the intent of the Parties in
entering this Agreement.

 

12.10                 Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed to be an original and both together
shall be deemed to be one and the same agreement.  Counterparts may be signed
and delivered by facsimile, or electronically in PDF format, each of which will
be binding when sent.

 

12.11                 Dispute Resolution.

 

(a)                                 Executive Resolution.  The Parties recognize
that bona fide disputes may arise which relate to the Parties’ rights and
obligations under this Agreement (“Disputed Matter”).  In attempting to resolve
any such Disputed Matters, the Disputed Matter shall first be elevated through
each Party’s respective senior management representatives (in the case of Mylan,
to its president or chief executive officer, and, in the case of Momenta, to its
chief executive officer) for resolution.  If the Disputed Matter remains
unresolved [***] after referral to such senior management representatives, the
Disputed Matter shall be resolved by binding dispute resolution proceedings in
accordance with the procedure set forth in Section 12.11(b), except that, if the
Disputed Matter is within the scope of the JSC pursuant to Section 3.6(b), the
Disputed Matter shall be resolved pursuant to Section 12.11(c).

 

(b)                                 Court.  Subject to Section 12.11(c) and
Section 12.11(d), if the Parties do not resolve a Disputed Matter using the
process described in Section 12.11(a), then such Disputed Matter shall be
subject to the exclusive jurisdiction of the state and federal courts in New
York City, New York, U.S. and each Party hereby submits to such jurisdiction.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

66

--------------------------------------------------------------------------------


 

(c)                                  Baseball Arbitration for JSC Disputed
Matters.

 

(i)                                     If the Parties’ respective senior
management representatives are unable to resolve a Disputed Matter that is
within the scope of the JSC decision-making authority pursuant to
Section 3.6(b), then, within [***] after such senior management representatives
are unable to resolve such Disputed Matter, an arbitration panel will be
selected pursuant to Section 12.11(c)(ii).  Such arbitration panel will have the
sole responsibility of resolving such Disputed Matter from a proposal submitted
by each Party under this Section 12.11(c), and no other disputed matters, claims
or counterclaims will be permitted by the Parties in such arbitration.  Within
[***] after selection of such arbitration panel, each Party shall submit to the
arbitration panel, and exchange with the other Party in accordance with a
procedure to be established by the arbitration panel, its proposal for resolving
such Disputed Matter.  Within [***] after receiving each Party’s proposal,
[***].  The JSC shall promptly implement the proposal that is selected by the
arbitration panel pursuant to this Section 12.11(c).

 

(ii)                                  A Party seeking further resolution of the
Disputed Matter pursuant to paragraph (i) above shall submit the Disputed Matter
to resolution by final and binding arbitration in accordance with the American
Arbitration Association (“AAA”) in accordance with its Commercial Arbitration
Rules and applying the substantive law specified in Section 12.1.  For the
purposes of this Section 12.11(c), these rules and supplementary procedures
shall be called the “Rules”.  Whenever a Party decides to institute arbitration
proceedings, it shall give written notice to that effect to the other Party, and
the place of arbitration will be in New York, New York.  The arbitration will be
conducted by a panel of three (3) arbitrators, who will be appointed as follows:
each Party will appoint a single arbitrator, and the two (2) arbitrators will
agree on a third (3rd) arbitrator who will act as the chair of the arbitral
tribunal, within [***] after their appointment.  If the two (2) arbitrators do
not agree on the third (3rd) arbitrator within such [***], then the third (3rd)
arbitrator will be appointed by AAA in accordance with the Rules.  Each
arbitrator must have business or legal experience in the biosimilar or
pharmaceutical industry.  Decisions of the arbitrators that conform to the terms
of this Section 12.11(c) shall be final and binding on the Parties, and judgment
on the award so rendered may be entered in any court of competent jurisdiction. 
The Parties shall [***].  Notwithstanding the foregoing, [***].  Except as may
be required by Applicable Law, no Party (or its representative, witnesses or
arbitrators) may disclose the existence, content or result of any arbitration
under this Agreement without the prior written consent of both Parties, except
that no such consent shall be required to enter and enforce the judgment in
court.

 

(d)                                 Patent Disputes.  Notwithstanding anything
in this Agreement to the contrary, as between the Parties, any and all issues
regarding the validity and enforceability of any patent in a country within the
Territory (“Patent Matters”) shall be determined in a court or other tribunal,
as the case may be, of competent jurisdiction under the applicable patent laws
of such country.  If such Disputed Matter involves both Patent Matters and other
matters, the arbitrators will have the right to stay the arbitration until
determination of Patent Matters material to the resolution of the Disputed
Matters is resolved.

 

(e)                                  Equitable Relief.  Notwithstanding anything
in this Agreement to the contrary, nothing in this Agreement shall prevent
either Party from seeking equitable relief from any court of competent
jurisdiction to prevent immediate and irreparable injury, loss, or damage on a
provisional basis, pending the decision of the arbitrators on the ultimate
merits of any

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

67

--------------------------------------------------------------------------------


 

Disputed Matter.  Any such request shall not be deemed incompatible with the
agreement to arbitrate or a waiver of the right to arbitrate.

 

12.12                 HSR Act.  The Parties shall use Commercially Reasonable
Efforts to promptly obtain any clearance required under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended (15 U.S.C. § 18a) (the “HSR Act”)
for the consummation of this Agreement and the transactions contemplated
hereby.  Each Party shall furnish to the other Party reasonably necessary
information and reasonable assistance as the other Party may request in
connection with its compliance with the HSR Act, and any inquiries or requests
for additional information in connection therewith.  The Party’s shall share
equally all of the filing fees pursuant to the HSR Act in connection with this
Agreement; however, each Party shall bear all of the other costs and expenses
(including attorneys’ fees) related to any filing by such Party pursuant to the
HSR Act in connection with this Agreement.  From the Execution Date until the
Effective Date (or earlier termination of this Agreement), Momenta covenants to
conduct its business with respect to the Product only in, and shall not take any
action except in, the ordinary course of business and in a manner consistent in
nature, scope and magnitude with past practices.  If the expiration or early
termination of the applicable waiting period under the HSR Act (such date, the
“HSR Clearance Date”) has not occurred within [***] after the Execution Date,
either Party may terminate this Agreement by written notice to the other Party. 
Except for Article 7, none of the provisions of this Agreement (for clarity,
including Section 10.6 and Section 10.9), shall remain in effect after such
termination.

 

12.13                 Third Party Beneficiaries. None of the provisions of this
Agreement shall be for the benefit of or enforceable by any Third Party,
including without limitation any creditor of either Party hereto. No such Third
Party shall obtain any right under any provision of this Agreement or shall by
reasons of any such provision make any claim in respect of any debt, liability
or obligation (or otherwise) against either Party hereto.

 

12.14                 Captions; Certain Conventions; Construction.  All captions
herein are for convenience only and shall not be interpreted as having any
substantive meaning.  The Exhibits to this Agreement are incorporated herein by
reference and shall be deemed a part of this Agreement.  Unless otherwise
expressly provided herein or the context of this Agreement otherwise requires:
(a) words of any gender include each other gender; (b) words such as “herein”,
“hereof”, and “hereunder” refer to this Agreement as a whole and not merely to
the particular provision in which such words appear; (c) words using the
singular shall include the plural, and vice versa; (d) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “but not
limited to”, “without limitation”, “inter alia” or words of similar import;
(e) references to “Article,” “Section,” “subsection”, “clause”, or other
subdivision, or Exhibit, without reference to a document are to the specified
provision or Exhibit of this Agreement; (f) the word “or” shall have the
inclusive meaning associated with “and/or”; (g) references to any specific law,
rule or regulation, or article, section or other division thereof, shall be
deemed to include the then-current amendments thereto or any replacement law,
rule of regulation thereof; (h) neither Party or its Affiliates shall be deemed
to be acting “on behalf of” the other Party hereunder; and (i) the headings
contained in this Agreement are used only as a matter of convenience, and in no
way define, limit, construe or describe the scope or intent of any section of
this Agreement.  If the terms of this Agreement conflict with the terms of any
Exhibit, the terms of this Agreement shall prevail.  References to either Party
include the successors and permitted assigns of that Party.  The Exhibits are
incorporated by reference into

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

68

--------------------------------------------------------------------------------


 

this Agreement.  The Parties have each consulted counsel of their choice
regarding this Agreement, and, accordingly, no provisions of this Agreement will
be construed against either Party on the basis that the Party drafted this
Agreement or any provision thereof.  The official text of this Agreement and any
Exhibit, any notice given or accounts or statements required by this Agreement,
and any dispute proceeding related to or arising hereunder, will be in English. 
If any dispute concerning the construction or meaning of this Agreement arises,
then reference will be made only to this Agreement as written in English and not
to any translation into any other language.

 

69

--------------------------------------------------------------------------------


 

[Signature Page to Collaboration Agreement]

 

IN WITNESS WHEREOF, the Parties hereto have set their hand as of the Execution
Date.

 

 

 

MOMENTA PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Craig A. Wheeler

 

 

Name:

Craig A. Wheeler

 

 

Title:

President & CEO

 

 

 

 

 

 

 

 

MYLAN IRELAND LIMITED

 

 

 

 

 

By:

/s/ Peter McCormick

 

 

Name:

Peter McCormick

 

 

Title:

Global Head Supply Chain & Operations Services

 

70

--------------------------------------------------------------------------------


 

Exhibit 1.11

 

[***]

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions

 

71

--------------------------------------------------------------------------------


 

Exhibit 2.1(a)

 

[***]

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions

 

72

--------------------------------------------------------------------------------


 

Exhibit 2.4(f)

 

[***]

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions

 

73

--------------------------------------------------------------------------------


 

Exhibit 3.2

 

[***]

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions

 

74

--------------------------------------------------------------------------------


 

Exhibit 4.2(a)(i)

 

[***]

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions

 

75

--------------------------------------------------------------------------------


 

Exhibit 7.2

Initial Press Releases

 

Mylan’s Initial Press Release:

 

Mylan Announces Worldwide Collaboration with Momenta to Jointly Develop and
Commercialize Six Biosimilar Products

 

Partnership Builds on Successful Existing Collaboration with Biocon and
Positions Mylan as a World Leader in Biosimilars

 

HERTFORDSHIRE, England, and PITTSBURGH — Jan. 8, 2016 — Mylan N.V. (NASDAQ,
TASE: MYL) today announced that it has entered into an exclusive global
collaboration agreement with Momenta Pharmaceuticals, Inc. (Nasdaq: MNTA) to
develop, manufacture and commercialize six of Momenta’s current biosimilar
candidates, including Momenta’s biosimilar candidate, ORENCIA® (abatacept).

 

Mylan CEO Heather Bresch commented, “Mylan’s long-stated strategy has been to
strategically invest in the long-term drivers of our future growth, both through
our strong internal focus on R&D and through external collaboration with
industry-leading partners. Biosimilars have long been one of these areas of
important future growth, both for our company and our industry, given the
rapidly growing market for biologic products, the undeniable patient need for
more affordable versions of these life-saving medicines, and the attractive
competitive landscape for the companies that are able to successfully bring
these complex products at scale to the global market. This collaboration with
Momenta, which is highly complementary to our partnership with Biocon, will
position us as a definitive world leader in biosimilars, with a broad portfolio
of 15 biosimilar/insulin analog generic products in development and the scale
required to maximize investment in this area. Looking forward, Mylan will
continue to expand and diversify its portfolio into such complex products,
further differentiating us from other leading generics companies and
establishing us at the forefront of the biologics space, while also ensuring we
maintain one of the broadest, highest quality portfolios in our industry.

 

“This exciting collaboration with Momenta is focused on the next wave of
biosimilar products and represents an important next step for Mylan, leveraging
Momenta’s unique technology capabilities and Mylan’s strong science,
biosimilar-development experience, operational excellence and expansive global
commercial footprint. Importantly, this collaboration builds upon Mylan’s
existing successful biologics and insulins collaboration with Biocon, which is
focused on more near-term biosimilar opportunities. Through these partnerships,
as well as the strong internal capabilities we have cultivated, Mylan is further
expanding what is already one of the industry’s most robust and diverse
biosimilar portfolios and helping to ensure we can deliver enhanced access to
these critical products to patients around the world,” continued Ms. Bresch.

 

Craig A. Wheeler, president and chief executive officer of Momenta
Pharmaceuticals, said, “We are thrilled to welcome Mylan as our new
collaboration partner for biosimilars. Our two companies have a common focus on
building an industry-leading biosimilar portfolio that offers safe, effective
and affordable products to the patients that need them. By combining Momenta’s
proven capabilities in complex-product development and Mylan’s world-class
global R&D, supply chain and commercial infrastructure, we are well positioned
to become a strong competitor in this developing field. Our joint vision is to
bring high quality, cost-effective

 

76

--------------------------------------------------------------------------------


 

biosimilar products to markets worldwide, and we believe our success will
deliver a strong return to our companies’ stakeholders.”

 

Under the agreement with Momenta, Mylan will make an up-front cash payment of
$45 million and up to $200 million in contingent milestone-related payments to
Momenta, with each company sharing equally in the costs and profits with respect
to the products. The companies will be jointly responsible for product
development, and Mylan will lead worldwide commercialization efforts. All other
financial terms and product details remain confidential.

 

Mylan’s collaboration with Momenta builds upon Mylan’s existing biologics and
insulin analog partnership with Biocon. The Biocon partnership includes six
biosimilar programs (trastuzumab, pegfilgrastim, adalimumab, bevacizumab,
etanercept and filgrastim) and three insulin analogs (glargine, lispro and
aspart). Five of these biosimilar programs have successfully completed Phase I
clinical trials, and four of the programs are in active Phase III testing. Mylan
and Biocon plan on submitting three biosimilar applications and one insulin
application in the U.S. and Europe in 2016. Mylan already has successfully
launched its trastuzumab biosimilar product in India and other emerging markets.

 

Mylan President Rajiv Malik commented, “Mylan has been fully engaged in the
development of biosimilars with our partner Biocon for the last six years.
During that time, Mylan has cultivated strong experience and expertise in the
development of biosimilar products, and is executing on our programs with the
scientific and analytical rigor required to fulfill health-authority
expectations. Based upon our proactive and informative interactions with global
health authorities on our nine active programs, we are extremely optimistic
about the strength of our current development programs with Biocon, and we look
forward to deploying our expertise in our collaboration with Momenta.”

 

Momenta also is providing information regarding the collaboration on its
website.

 

Forward Looking Statement for Mylan

 

This press release includes statements that constitute “forward-looking
statements,” including with regard to statements that biosimilars has long been
an area of important future growth, both for Mylan and its industry, given the
rapidly growing market for biologic products, the undeniable patient need for
more affordable versions of these medicines, and the attractive competitive
landscape for the companies that are able to successfully bring these complex
products at scale to the global market; that the collaboration with Momenta,
which is highly complementary to Mylan’s partnership with Biocon, will position
Mylan as a definitive world leader in biosimilars with a broad portfolio of 15
biosimilar/insulin analog generic products in development and the scale required
to maximize investment in this area; that Mylan will continue to expand and
diversify its portfolio into such complex products, further differentiating it
from other leading generics companies and establishing us at the forefront of
the biologics space, while also ensuring it maintains one of the broadest,
highest quality portfolios in its industry; that the collaboration with Momenta
is focused on the next wave of biosimilar products and represents an important
next step for Mylan, leveraging Momenta’s unique technology capabilities and
Mylan’s strong science, biosimilar development experience, operational
excellence and expansive global commercial footprint; that through Mylan’s
partnerships, as well as the strong internal capabilities it has cultivated,
Mylan is further expanding what is already one of the industry’s most robust and
diverse biosimilar portfolios and helping to ensure we can deliver enhanced
access to these critical products to patients around the world; that Mylan and
Momenta have a common focus on building an industry leading biosimilar portfolio
that offers safe, effective and affordable products to the patients that need
them; that Mylan and

 

77

--------------------------------------------------------------------------------


 

Momenta’s joint vision is to bring high quality, cost effective biosimilar
products to markets worldwide and they believe their success will deliver a
strong return to their respective stakeholders; that Mylan and Biocon plan on
submitting three biosimilar applications and one insulin application in the U.S.
and Europe in 2016; that Mylan is executing on its programs with the scientific
and analytical rigor required to fulfill health authority expectations; and that
Mylan is extremely optimistic about the strength of its current development
programs with Biocon and looks forward to deploying its expertise in our
collaboration with Momenta.  These statements are made pursuant to the safe
harbor provisions of the Private Securities Litigation Reform Act of 1995.
Because such statements inherently involve risks and uncertainties, actual
future results may differ materially from those expressed or implied by such
forward-looking statements. Factors that could cause or contribute to such
differences include, but are not limited to: any changes in or difficulties with
Mylan’s or its partners’ ability to develop, manufacture, and commercialize
biosimilar candidates; any regulatory, legal, or other impediments to Mylan’s or
its partners’ ability to bring biosimilar candidates to market; Mylan’s and its
partners’ ability to protect intellectual property and preserve intellectual
property rights, including with respect to biosimilar candidates; the effect of
any changes in Mylan’s or its partners’ customer and supplier relationships and
customer purchasing patterns; other changes in third-party relationships; the
impact of competition; changes in the economic and financial conditions of the
businesses of Mylan or its partners; the scope, timing, and outcome of any
ongoing legal proceedings and the impact of any such proceedings on Mylan’s or
its partners’ business; actions and decisions of healthcare and pharmaceutical
regulators, and changes in healthcare and pharmaceutical laws and regulations,
in the United States and abroad; risks associated with international operations;
clearance under the Hart-Scott-Rodino Antitrust Improvements Act; other
uncertainties and matters beyond the control of management; and the other risks
detailed in Mylan’s filings with the Securities and Exchange Commission. Mylan
undertakes no obligation to update these statements for revisions or changes
after the date of this release.

 

Forward Looking Statement for Momenta Pharmaceuticals

 

Statements in this press release regarding management’s future expectations,
beliefs, intentions, goals, strategies, plans or prospects, are forward-looking
statements within the meaning of the Private Securities Litigation Reform Act of
1995, including but not limited to statements about our and Mylan’s ability to
successfully develop and commercialize high quality, cost-effective biosimilar
products; compete successfully in biosimilars; and increase shareholder value. 
Such forward-looking statements involve known and unknown risks, uncertainties
and other factors, including receiving clearance under the Hart-Scott-Rodino
Antitrust Improvements Act and those referred to under the section “Risk
Factors” in Momenta’s Quarterly Report on Form 10-Q for the quarter ended
September 30, 2015 filed with the Securities and Exchange Commission, as well as
other documents that may be filed by Momenta from time to time with the
Securities and Exchange Commission. As a result of such risks, uncertainties and
factors, or the risks and factors noted above by Mylan, Momenta’s actual results
may differ materially from any future results, performance or achievements
discussed in or implied by the forward-looking statements contained herein.
Momenta is providing information in this press release as of this date and
assumes no obligations to update the information or revise any forward-looking
statements, whether as a result of new information, future events or otherwise.

 

78

--------------------------------------------------------------------------------


 

Momenta’s Initial Press Release:

 

Momenta Pharmaceuticals Announces Worldwide Collaboration with Mylan to Jointly
Develop and Commercialize Six Biosimilar Products

 

— Momenta to Host a Conference Call for Investors Today at 10 AM ET—

 

CAMBRIDGE, MA — January 8, 2016 —Momenta Pharmaceuticals, Inc. (Nasdaq: MNTA)
today announced that it has entered into an exclusive global collaboration
agreement with Mylan N.V. (Nasdaq, TASE: MYL) to develop, manufacture and
commercialize six of Momenta’s current biosimilar candidates, including
Momenta’s biosimilar candidate ORENCIA® (abatacept).

 

“We are thrilled to welcome Mylan as our new collaboration partner for
biosimilars. Our two companies have a common focus on building an industry
leading biosimilar portfolio that offers safe, effective and affordable products
to the patients that need them,” said Craig A. Wheeler, President and Chief
Executive Officer of Momenta Pharmaceuticals. “By combining Momenta’s proven
capabilities in complex product development and Mylan’s world class global R&D,
supply chain and commercial infrastructure, we are well positioned to become a
strong competitor in this developing field. Our joint vision is to bring high
quality, cost effective biosimilar products to markets worldwide and we believe
our success will deliver a strong return to our companies’ stakeholders.”

 

Mylan CEO Heather Bresch commented, “This exciting collaboration with Momenta is
focused on the next wave of biosimilar products and represents an important next
step for Mylan in this area of significant future growth, leveraging Momenta’s
unique technology capabilities and Mylan’s strong science, biosimilar
development experience, operational excellence and expansive global commercial
footprint. Through this collaboration, as well as other partnerships and the
strong internal capabilities we have cultivated, Mylan is further expanding what
is already one of the industry’s most robust and diverse biosimilar portfolios
and helping to ensure we can deliver enhanced access to these critical products
to patients around the world.”

 

Under the agreement, Mylan will make an upfront cash payment of $45 million and
up to $200 million in contingent milestone payments to Momenta, with each
company sharing equally in the costs and profits with respect to the products.
The companies will be jointly responsible for product development and Mylan will
lead worldwide commercialization efforts, with Momenta having an option to
co-commercialize in a supporting commercial role, any approved products in the
United States.

 

Conference Call Information

 

Momenta will host a conference call for investors today at 10 am ET to discuss
this important biosimilars collaboration with Mylan. The conference call will be
webcast live and a link to the webcast may be accessed on the “Investors”
section of the company’s website, www.momentapharma.com. Please go to the site
at least 15 minutes prior to the call to register, download, and install any
necessary software. An archived version of the webcast will be posted on the
Momenta website approximately two hours after the call.

 

79

--------------------------------------------------------------------------------


 

To access the call you may also dial (877) 224-9084 (domestic) or (720) 545-0022
(international) prior to the scheduled conference call time and provide the
access code 21610391. A replay of the call will be available approximately two
hours after the conclusion of the call.  To access the replay, please dial (855)
859-2056 (domestic) or (404) 537-3406 (international) and provide the access
code 21610391.

 

About Momenta

 

Momenta Pharmaceuticals is a biotechnology company specializing in the detailed
structural analysis of complex drugs and is headquartered in Cambridge,
MA. Momenta is applying its technology to the development of generic versions of
complex drugs, biosimilar and potentially interchangeable biologics, and to the
discovery and development of novel therapeutics for oncology and autoimmune
indications.

 

To receive additional information about Momenta, please visit the website
at www.momentapharma.com, which does not form a part of this press release.

 

Our logo, trademarks, and service marks are the property of Momenta
Pharmaceuticals, Inc. All other trade names, trademarks, or service marks are
property of their respective owners.

 

Forward Looking Statement For Momenta Pharmaceuticals

 

Statements in this press release regarding management’s future expectations,
beliefs, intentions, goals, strategies, plans or prospects, are forward-looking
statements within the meaning of the Private Securities Litigation Reform Act of
1995, including but not limited to, statements concerning the collaboration
agreement between Mylan N.V. and Momenta Pharmaceuticals, Inc., including
anticipated payments, as well as future development, manufacture, and
commercialization of biosimilars under the agreement; and our and Mylan’s
ability to successfully develop and commercialize high quality, cost-effective
biosimilar products, compete successfully in biosimilars, and increase
shareholder value.   Forward-looking statements may be identified by words such
as “anticipate,” “believe,” “continue,” “could,” “hope,” “target,” “project,”
“goal,” “objective,” “guidance,” “plan,” “potential,” “predict,” “might,”
“estimate,” “expect,” “intend,” “may,” “seek”, “should,” “will,” “would,” “look
forward” and other similar words or expressions, or the negative of these words
or similar words or expressions. Such forward-looking statements involve known
and unknown risks, uncertainties and other factors, including receiving
clearance under the Hart-Scott-Rodino Antitrust Improvements Act and those
referred to under the section “Risk Factors” in the Company’s Quarterly Report
on Form 10-Q for the quarter ended September 30, 2015 filed with the Securities
and Exchange Commission, as well as other documents that may be filed by the
Company from time to time with the Securities and Exchange Commission. As a
result of such risks, uncertainties and factors, or the risks and factors noted
below by Mylan N.V., the  Company’s actual results may differ materially from
any future results, performance or achievements discussed in or implied by the
forward-looking statements contained herein. The Company is providing the
information in this press release as of this date and assumes no obligations to
update the information included in this press release or revise any
forward-looking statements, whether as a result of new information, future
events or otherwise.

 

80

--------------------------------------------------------------------------------


 

Forward Looking Statement for Mylan N.V.

 

This press release includes statements that constitute “forward-looking
statements,” including with regard to statements that the collaboration is
focused on the next wave of biosimilar products and represents an important next
step for Mylan in this area of significant future growth, leveraging Momenta’s
unique technology capabilities and Mylan’s strong science, biosimilar
development experience, operational excellence and expansive global commercial
footprint and that Mylan is further expanding what is already one of the
industry’s most robust and diverse biosimilar portfolios and helping to ensure
it can deliver enhanced access to these critical products to patients around the
world.  These statements are made pursuant to the safe harbor provisions of the
Private Securities Litigation Reform Act of 1995. Because such statements
inherently involve risks and uncertainties, actual future results may differ
materially from those expressed or implied by such forward-looking statements.
Factors that could cause or contribute to such differences include, but are not
limited to: any changes in or difficulties with Mylan’s or its partners’ ability
to develop, manufacture, and commercialize biosimilar candidates; any
regulatory, legal, or other impediments to Mylan’s or its partners’ ability to
bring biosimilar candidates to market; Mylan’s and its partners’ ability to
protect intellectual property and preserve intellectual property rights,
including with respect to biosimilar candidates; the effect of any changes in
Mylan’s or its partners’ customer and supplier relationships and customer
purchasing patterns; other changes in third-party relationships; the impact of
competition; changes in the economic and financial conditions of the businesses
of Mylan or its partners; the scope, timing, and outcome of any ongoing legal
proceedings and the impact of any such proceedings on Mylan’s or its partners’
business; actions and decisions of healthcare and pharmaceutical regulators, and
changes in healthcare and pharmaceutical laws and regulations, in the United
States and abroad; risks associated with international operations; clearance
under the Hart-Scott-Rodino Antitrust Improvements Act; other uncertainties and
matters beyond the control of management; and the other risks detailed in
Mylan’s filings with the Securities and Exchange Commission. Mylan undertakes no
obligation to update these statements for revisions or changes after the date of
this release.

 

###

 

MOMENTA INVESTOR CONTACT:

MOMENTA MEDIA CONTACT:

Sarah Carmody

Karen Sharma

Momenta Pharmaceuticals

MacDougall Biomedical Communications

1-617-395-5189

1-781-235-3060

IR@momentapharma.com

Momenta@macbiocom.com

 

81

--------------------------------------------------------------------------------


 

Exhibit 11.4(a)

 

[***]

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions

 

82

--------------------------------------------------------------------------------


 

Exhibit 11.4(b)

 

[***]

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions

 

83

--------------------------------------------------------------------------------


 

Exhibit 11.4(c)

 

[***]

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions

 

84

--------------------------------------------------------------------------------


 

Exhibit 11.4(f)

 

[***]

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions

 

85

--------------------------------------------------------------------------------


 

Exhibit 11.4(g)

 

[***]

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions

 

86

--------------------------------------------------------------------------------


 

Exhibit 11.4(k)

 

[***]

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions

 

87

--------------------------------------------------------------------------------


 

Exhibit 11.5(a) — (l)

 

[***]

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions

 

88

--------------------------------------------------------------------------------